 WELSBACH ELECTRIC CORPORATIONWelsbach Electric Corporation and James G. FischerInternational Brotherhood of Electrical Workers Lo-cal No. 3, AFLCIO and James G. Fischer. Cases29-CA-4871, 29-CA-5015, 29-CB-2409, and 29-CB-2509May 26, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO. AND MURPHYOn April 12, 1977, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the Respondents filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge, tomodify his remedy so as to provide for the computa-tion of interest in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977),3 and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Respondent WelsbachElectric Corporation, its officers, agents, successors,and assigns, and Respondent International Brother-hood of Electrical Workers Local No. 3, AFL-CIO,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order, as somodified:'The Respondent has excepted to certain credibilit) findings made bh theAdministrative Law Judge. It is the Board's established polics not to over-rule an Administrative Law Judge's resolutions with respect to credibilil)unless the clear preponderance of all of the relevant evidence consvinces usthat the resolutions are incorrect. Standard Drs, Wall Products. Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 ((.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsIn the absence of exceptions, swe adopt the Administrative I aw Judge'sdismissal of the allegation in the complaint that Respondent InternationalBrotherhood of Electrical Workers Local No. 3, AFL-CIO. violated Sec8(bX I )A) of the Act by permitting Reade and Gavin to become and remainofficers of Respondent Union while simultaneously permitting them to holdtheir positions as high-ranking supervisors with Respondent Welsbach Elec-tric ('orporation.See. generall., Isis Plumbing & Heating Co., 138 NLRB 716 (1962).1. In paragraphs A, 2, (a), and B, 2, (b), delete thelanguage "at the rate of 6 percent per annum."2. Substitute the attached notices for those of theAdministrative Law Judge.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the administrationof International Brotherhood of ElectricalWorkers Local No. 3, AFL-CIO, herein calledLocal 3, by permitting our high-ranking super-visors, Superintendent Robert Reade, GeneralForeman Harry Gavin, or any other high-rank-ing supervisor to serve as an officer of Local 3 orany other labor organization or coerce our em-ployees into signing authorizations for deduc-tions from their wages on behalf of Local 3, bypermitting any of our supervisors, by their be-coming or remaining members of the Joint In-dustry Board of the Electrical Industry or thePension Committee thereof, to engage in collec-tive bargaining on behalf of Local 3 with Wels-bach Electric Corporation or its agents; to par-ticipate on behalf of Local 3 in theadministration of our collective-bargainingagreements with Local 3 or in the processinggrievances with us as a representative of Local 3.WE WILl NOT encourage membership in Local3. or in any other labor organization, by refusingto reemploy any employee or by otherwise dis-criminating against any employee in his wages,hours, or other terms and conditions of employ-ment, because he filed unfair labor practicecharges against Local 3, or any other labor orga-nization, or any employer, or would not with-draw such charges.WE WILL NOT deduct, at the request of Local 3,or any other labor organization, from the wagesof our employees, any dues or assessments with-out the voluntary written authorization thereforfrom each of said employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theirrights to be represented in collective-bargainingby individuals with single-minded loyalty totheir interest, in the exercise of their rights ofself-organization, to form, join, or assist Local 3,International Brotherhood of Electrical Work-ers, AFL-CIO, or any other labor organization,to bargain collectively through representatives236 NLRB No. 63503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any and all such activities, ex-cept to the extent that such right might be affect-ed by any agreement requiring membership in alabor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.WE WILL. jointly and severally with WelsbachElectric Corporation reimburse each employeeof Welsbach Electric Corporation who has haddeducted from his wages any Local 3 LoanFund (LFA) assessment commencing on or afterNovember 19, 1975, plus interest.WE WILL notify Welsbach Electric Corpora-tion to cease withholding from the wages of itsemployees dues or assessments payable to Local3 until such dues or assessments shall have beenvoluntarily authorized, in writing, by the indi-vidual employees from whose wages the duesand assessments, if any, are withheld and de-ducted.INTERNATIONAL BROTH1ERHOOD OF Ei E(C-TRICAL WORKERS, LOCAI No. 3, AFL CIOAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause Wels-bach Electric Corporation, or any other em-ployer, to deduct from the wages of their em-ployees dues or assessments for the benefit ofLocal 3 without Local 3 having procured un-coerced written authorizations for such deduc-tions from the employees.WE WILL NOT cause or permit our officer Rob-ert Reade, or any officer or agent of Local 3. tobecome or remain a member of or to administerand execute the policies and programs of theJoint Industry Board of the Electrical Industryas a representative appointed by Local 3. orcause or permit our officer, Harry "Sonny"Gavin, or any other officer or agent of Local 3,to become or remain a member of the PensionCommittee appointed by Local 3, while theaforesaid persons are supervisors of WelsbachElectric Corporation or of any other employerwho is subject to the terms and conditions of thecollective-bargaining agreement, effective in theperiod of July 1, 1974, to June 30, 1977, betweenLocal 3 and employers in the Electrical Industryknown as the "Agreement and Working Rules"or any other continuation, modification, or re-newal thereof.WE WILL NOJ cause or attempt to cause Wels-bach Electric Corporation, or any other em-ployer, by failure to refer for employment or byrescinding referral for employment, to discrimi-nate against James G. Fischer or any other em-ployee because he filed charges of unfair laborpractices against Local 3 or any other labor or-ganization, or because he refused to withdrawsuch charges.WE WILL NOT coerce or restrain any employeeby threatening him with physical injury, withdiscriminatory job referral or placement, or anyother retaliation if he files charges of unfair la-bor practices with the National Labor RelationsBoard against us or refused to withdraw suchcharges, or if he refuses to execute authorizationfor deduction from his wages of the Local 3Loan Fund Assessment (LFA).WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed by Section 7 of the Act.WE WILL. jointly and severally with WelsbachElectric Corporation make James G. Fischerwhole for any loss he may have suffered becauseof our discrimination against him includingwages, pensions, welfare, and other benefits,plus interest.WE WILL jointly and severally with Local 3reimburse each employee of Welsbach ElectricCorporation who has had deducted from hiswages any Local 3 Loan Fund (LFA) assess-ment commencing on and after November 19,1975, plus interest.WE WILL jointly and severally with Local 3make James G. Fischer whole for any loss hemay have suffered because of our discriminationagainst him, plus interest.WEL.SBACH ELEC I RI( CORPORATIONDECISIONSTATEMENr OF THE CASEROBERT W LEINER, Administrative Law Judge: Uponcharges filed on February 23, 1976 in Cases 29-CA-4871and 29-CB-2409 by James G. Fischer, an individual,herein called the Charging Party, against Welsbach Elec-tric Corporation, herein called Respondent-Employer orWelsbach, and against International Brotherhood of Elec-trical Workers, Local No. 3, AFL-CIO, herein called Local3 or the Union, the Regional Director of Region 29, onbehalf of the General Counsel of the National Labor Rela-504 WELSBACH ELECTRIC CORPORATIONtions Board issued a consolidated complaint on June 18,1976. On May 20, 1976, the Charging Party filed furthercharges against Welsbach and the Union in Cases 29-CA-5015 and 29-CB-2509 and the Regional Director issued anOrder Consolidating Cases, complaint and notice of hear-ing in those cases on July 30, 1976. On September 29, 1976,the Regional Director issued a further Order ConsolidatingCases and notice of hearing in which all of the aforesaidcases were consolidated for purposes of hearing on Octo-ber 7, 1976. On II dates in the period October 7, 1976,through October 28, 1976, the hearing on the allegations inthe above-consolidated cases was held before me in Brook-lyn, New York, at which time all parties were given fullopportunity to appear, present evidence, examine andcross-examine witnesses, argue orally on the record and filebriefs. After the close of the hearing, on February 23, 1977,Respondent-Union, Local 3, duly filed a thorough and per-suasive brief which I have considered.The consolidated complaint alleges various acts in viola-tion of Sections 8(a)(1), (2), (3), and (4) by Welsbach Elec-tric Corporation: and various acts of violation of Section8(b)(l)(A) and (2) of the Act by the Union. The Union andWelsbach filed answers admitting certain allegations of thecomplaint and denying others. In substance, the consoli-dated complaint alleges, and Respondents admit, the juris-diction of the Board because of Welsbach engaging in in-terstate commerce: that Local 3, IBEW, is a labororganization within the meaning of Section 2(5) of the Act:and that at all material times, Local 3 has been the repre-sentative for the purpose of collective bargaining of certainof Welsbach's employees and has been, and is, party tocollective-bargaining agreements I with Welsbach concern-ing their rates of pay, wages, hours of employment, andother terms and conditions of employment. It is furtheradmitted that the agreements between the Welsbach andthe Union have been, at all material times, maintained andenforced, and contain union-security provisions requiringmembership in good standing in the Union of certain ofWelsbach's employees as a condition of their continuedemployment. In the case of electrical or operational em-ployees, including supervisors,2they are required to main-tain union membership in good standing if they were orbecame union members during the term July 1, 1974, toJune 30, 1977, of the agreement; in the case of RespondentEmployer's administrative employees, they are requirednot only to maintain union membership but to becomeThere are two. overlapping collective-hbargaining agreements: The "A"agreement (G.C Exh. 2), and the "J" agreement (G.C. Exh 3). The "A"agreement, a collective-bargaining agreement between Local 3 and severalmultiemployer trade associations, of which Welsbach is a member, relates toboth operational employees and "administrative" (clerical) employees: the"J" agreement between Local 3 and each of four individual employers (ofwhich Welsbach is one) in the street lighting and traffic light maintenanceand construction industry. relates only to operational employees In thatindustry. The "J" agreement is supplemental to the "A" agreement, accord-in to the assertions of RespondentsArt. I(g) of the "A" agreement (G.C Exh. 2. p. 6): "All Employees whoare or become members of the Union shall remain members of the U!nlon ingood standing during the term of this Agreement as a condition of employ-ment." All parties agreed that this contractual requirement covered all"foremen" and the "superintendent." all of whom are supervisors within themeaning of Sec 2(11) of the Actmembers of Local 3 within 31 days of the execution of thecollective-bargaining agreement or the beginning of theiremployment, whichever is later. Neither of the collective-bargaining agreements contain dues or other checkoffclauses of any kind. The practice for payment of unionobligations is for members to pay union dues directly tothe Union.'The consolidated complaint alleges, and Respondentsadmit, that at all material times Robert Reade has beenvice president of the Union and a Welsbach supervisor. Itis further admitted that Reade is the superintendent incharge of Welsbach's operational functions at its NewYork City depot located at 42nd Street in the Borough ofQueens. New York. It is also admitted that two businessrepresentatives of Respondent-Union, Christopher Plunk-ett and Joseph Bono, are agents of Local 3, acting on itsbehalf. Respondents deny that one Herbert Ackerman isan agent of Respondent-Union. Respondents also admitthat at all material times, and particularly since June 1,1972. Robert Reade has been an employee representative,designated by Local 3, as a member of the Joint IndustryBoard (hereinafter sometimes called JIB), an organizationmade up of representatives of employers and employees inthe electrical contracting industry, which organization wasestablished and is maintained pursuant to the terms of theabove-noted "A" collective-bargaining agreement. It is fur-ther admitted that Robert Reade, as an employee represen-tative of the JIB, administers and executes the policies andprograms of the said board. Respondent Union and Re-spondent Employer denied that Reade "develops" the poli-cies and programs of Joint Industry Board. In particular,Respondent Employer and Respondent Union deny thatReade is a "high ranking supervisor" of Welsbach. In con-formity with this denial, Respondents deny the allegationof the complaint alleging that Reade's status as a highranking supervisor and as a vice president of RespondentUnion. and in his performance as an employee representa-tive of the JIB, violate Section 8(a)(l) and (2) and8(b)(1)(A) of the Act, respectively.Separately, Respondents deny that the Charging Party,James G. Fischer, was unlawfully threatened, in violationof Section 8(b)( )(A) of the Act by Herbert Ackermansince he is not an agent of the Union; and further denythat, in violation of Section 8(aXl), (2), (3), and (4) and8(b)(1)(A) and (2) of the Act, the Charging Party was un-lawfully discriminated against with regard to recall to em-ployment.Respondents, in first admitting and thereafter denying,the allegation that Respondent Local 3's bylaws define thefunction of its officers and provide for the substitution ofits vice president in the absence of its president, aver thatonly its business manager and president engage in collec-tive bargaining for Local 3.4' Dues are paid on a monthly, quarterly or semiannual basis as prescribedfor each division of union members in art. X, sec. 9 of the bylaws (G C. Exh.6.pp. 16 17).Art. III, sec I of the bylaws (G.C. Exh. 6, p. 6) provides: "The officersshall perform such duties as are stated in Article XIX of IBEW Constitu-tion." Art. XIX of the IBFW constitution (G.C. Exh. 5. pp. 76-77) provides.in sec 2: "The vice president shall assist the president in the discharge of hisduties and shall fill his place in case of the president's absence and performContinued505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents also deny the allegation of maintaining anarrangement and practice whereunder Local 3 approvesthe reemployment of employees.Lastly, Respondents deny the allegation of the consoli-dated complaint which alleges that since on or about De-cember 1, 1975, Respondent Employer's deduction ofunion assessments and other union obligations from thewages of employees covered by the "A" collective-bargain-ing agreement with Respondent Union violated Section8(a)(1), (2), and (3) and 8(b)(1)(A) and (2) of the Act.Upon all the testimony elicited at the hearing, the docu-mentary evidence received therein; upon the argument ofcounsel and Respondent Local 3's brief, and upon my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI JURISDICTION AND BUSINESS OF RESPONDENT-EMPLOYFRThe complaint alleges, Respondent admits, and I find,that Respondent-Employer, Welsbach Electric Corpora-tion, is a corporation organized under and existing by vir-tue of the laws of the State of New York,5which corpora-tion maintains its principle office and place of business at19-49 42d Street, Long Island City, Queens, New York,and at various other places of business in the State of NewYork and throughout the United States where it is engagedas a contractor in the construction of street lights and otherrelated products. During the 12-month period ending July1976, a representative period of its annual operations,Welsbach, in the course and conduct of its business opera-tions, performed services valued in excess of $1 million, ofwhich in excess of $1 million of services were performedfor the Departments of Transportation of the City of NewYork, the State of New York, and for the United States ofAmerica. In the same period, Welsbach Electric caused tobe purchased, transported, and delivered to the above ad-dress in Long Island City, New York, light bulbs, streetlights, and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transferred and delivered to its above addressin interstate commerce directly from States of the UnitedStates other than the State of New York. I conclude, inaccordance with the allegations of the complaint, and theadmissions of Respondents, that Welsbach has been and isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.I1. RESPONDENT UNION AS A LABOR ORGANIZATIONThe complaint alleges, Respondents admit, and I findthat Local 3, IBEW, AFL-CIO, herein called Local 3 orthe Union, is and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act.such other duties as are required by this Constitution and the bylaws of theIlocal Unionl."5Cf. I ocal 2. International Brotherhood of Electrical Workers. A FL ( 10(The Welshach Corporation). 218 NLRB 92 (1975). wherein the parent corpo-ration is ai Delaware corporation.IUl THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundWelsbach Electric Corporation has its principal officeand place of business at the aforementioned location inLong Island City. New York, where it maintains parkingfacilities, storage facilities, and offices, and engages in thebusiness of constructing and maintaining electric trafficlights and maintaining street lighting equipment principallyin New York City's Counties of Kings and Queens. How-ever, it performs the same functions at its branch locationsin Baltimore, Maryland, St. Louis, Missouri, Cincinnati,Ohio, Orange, New Jersey, and locations in the State ofNorth Carolina. It has a total of about 300 employees ofwhom 280 are operational employees actually engaged inthe construction and maintenance of the traffic and streetlights; and of which approximately 218 are in New YorkCity with approximately 30 office clericals, called "admin-istrative" employees. Welsbach employs five "confiden-tial" employees at the corporate level, all in its New YorkCity headquarters: chairman of the board and chief execu-tive officer, John J. Manganiello; its president, John M.Manganiello (son of the chairman of the board); Sam Her-zog, controller; Charles Clarkson, executive representative;and Richard Mason, chief engineer. Other corporate offi-cers are not "confidential" employees: Thomas Maye, vicepresident; Joseph Karney, treasurer; and Antoinette Carl-son, corporate secretary. These five "confidential" employ-ees, whether or not corporate officers, are not required tobe, nor are they, members of the Union. The other corpo-rate officers are all members of Local 3. Thus, the onlyemployees of Welsbach who are not members of the Unionare the above five "confidential" employees.Welsbach also employs Robert Reade as its superinten-dent of operations. As superintendent, after receiving theplans, estimated man-hours and other particulars for thevarious jobs from Welsbach's chief engineer, Reade is incomplete charge of the execution of the jobs, including thehiring, firing, and employment of Respondent's 218 streetand traffic lighting employees, including all constructionand maintenance. This authority has been directly delegat-ed to Reade by Chairman Manganiello to whom Readedirectly and solely reports. In Manganiello's absence fromthe main office, Reade reports to Manganiello's son, Presi-dent John M. Manganiello. Chairman Manganiello holdsReade directly responsible for the success of all operationsas Welsbach's "top supervisor."Reade's direct subordinate is the sole "general foreman"of all operational employees: Harry "Sonny" Gavin. Be-neath Gavin are six field foremen, conceded to be supervis-ors within the meaning of Section 2(11) of the Act, whohave the direct responsibility of supervising the work of the218 operational employees.Local 3, which has represented Welsbach's employeessince 1936, has a membership, solely in the New York area,of approximately 35,000 of whom more than 6,000 are "A"cardholders and more than 100 are "J" cardholders. Theevidence shows that Local 3 has various "divisions" com-prising its 35.000 members, each of which divisions is des-ignated by a capital letter.6The "A" division is made up506 WELSBACH ELECTRIC CORPORATIONprimarily of members who are prime pay-rate journeymenelectricians employed in the construction industry. The "J"division is composed of members who are employed in theStreet Lighting Division. As above-noted, Welsbach is cov-ered by both the "A" division collective-bargaining agree-ment and the "J" division agreement (G.C. Exhs. 2 and 3).Employees, members of Local 3, working for the "J" divi-sion employers, such as Welsbach, may not be "J" divisionunion members. The Charging Party, for instance, is amember of the Union's DBM division (Building Mainte-nance Division). Any employee, however, regardless of hismembership in a particular division, when working in astreet lighting shop, is covered by the "J" division contract.The parties at the hearing were in agreement that morethan one contract may apply to the operations of a particu-lar employer. In the case of Welsbach, both the "A" and"J" agreement applied. The evidence is also clear that em-ployees who are members of divisions ordinarily devotedto employers engaged, for instance, in manufacturing oper-ations (unlike Welsbach) are paid at higher rates for un-skilled or semiskilled work when employed by a "J" divi-sion employer such as Welsbach, and thus working under"J" agreement pay rates is an object of attraction to em-ployees who are members of other divisions. While all jour-neymen electricians who are holders of the "A" card arepaid premium pay rates, the evidence shows that not allmembers of the "J" division are premium pay-rated jour-neymen electricians. Those journeymen electricians hold-ing "J" cards are paid the same premium rates as thosepaid to "A" division journeymen, but other "J" divisionemployees, regardless of their division membership, arepaid the high "J" division contract rates. In short, employ-ment in a "J" division shop is highly regarded by nonjour-neymen.7The evidence also shows that the four employers coveredby the "J" division agreement are: Welsbach, Lord ElectricCompany, Comstock Electric Co., and Broadway Mainte-nance, Inc., all employers in New York City. These em-ployers employ in excess of 600 employees.All members of the Union working for a "J" divisionemployer, regardless of division affiliation, attend meetingsof and vote in the "J" division.8Harry Gavin is chairmenof the "J" division 9 and, as above-noted, Weisbach's gen-eral foreman. He is also a member of the pension commit-tee of the Joint Industry Board. Membership on the com-mittee does not require membership on the JIB itself.°0TheT he "E" division, for instance, is for members emplo ed bh emplosersin electric switchboard manufacturing: the "F" dlvision. for emplos!ees Inelectrical fixture manufacturing7 At the hearing, the "J" agreement's wage rates were given as the solebasis for the applhcabilit? of that document to Welsbach's employees.Robert Reade, hoseser. a member of the "(i" division made up exclu-sivel] of superintendents stated he does not vole in the "J" diislion A,discussed below, Reade is Local 3's vice president9 Division or "unit" chairmen. under the Union's hblas (C ( Exh. h.art XIV. p. 23) are elected bh secret ballot hb unit members on 3 se.arlsbasis. His duties are similar to those of the local UInion president lie pre-sides over the "Executive ( ommittee" as the Respondent-Union's presidentpresides oser the Local's "Executive Board" as noted In the local LInion'sbslaws and the Intern.aional U:nion's constitution (GC ( Exh i5l Although the consolidated complaint. as further amended at the hear-Ing. alleges (Gi C' Exh 1(s ) i.a in toi he a member of the JIB and a trusteethereof. neither is true Nor is there proof that. as an emplosee i.e. unionJIB names the members of the pension committee. Thispension committee of the Joint Industry Board of the Elec-tric Industry consists, inter alia, of 10 representativesnamed by employers and 10 members (employee represen-tatives) named by the Union (G.C. Exh. 4, pp. 4-5).1. The Joint Industry BoardThe "A" contract between New York Electrical Con-tractors Association, Inc. (NECA), and Local 3, to whichWelsbach, a member of NECA, is bound, provides (G.C.Exh. 2. art. II, p. 6, et seq.) for the establishment of a JointIndustry Board consisting of 15 members selected by theUnion (i.e., "employee members") and 15 members select-ed by employers. There is also one member representingthe public. The functions of the Board " include the pro-motion of harmony between employers and employees inthe electrical industry: the supervision of various vacationand other plans and trusts including Pension, Hospitaliza-tion and Benefit Plans of the Electrical Industry (G.C. Exh.4) established and maintained under the collective-bar-gaining agreement: and supervision over the apprentice-ship and training plan.With regard to operational employees, the collective-bargaining agreement provides, with regard to the JIB, that"any question or controversy or dispute between parties[sic] of this agreement" is to be submitted to the JIB andthereafter to arbitration (Art. I(c), G.C. Exh 2). With re-gard to administrative employees covered by the agree-ment, "all grievances relating to the meaning and applica-tion of this agreement shall be submitted to the JointIndustry Board ...for decision," (Sec. XIV, p. 37, G.C.Exh. 2)?12 Among other duties, the JIB is empowered todecide disputes regarding the wages paid to an employer'ssupervisors (foremen) in general (G.C. Exh. 2, rule 1 l(b), p.21) and an employer's superintendent, in particular (G.C.Exh. 2, art. V, p. 27). The collective-bargaining agreementalso provides for the discharge of employees for "justcause" (G.C. Exh. 2, rule 10(c), p. 20); and the JIB hearsappeals based on terminations for cause (Rule 1 l(e) ).13Robert Reade testified that he has been a member of theJIB since 1971 but has never been a member of the pensioncommittee although he sits in on its meetings because ofhis office as Local 3 vice president. He testified that the JIBdoes not make policy for its several committees, and whileit chooses the members of the various committees, amongwhich are the members of the pension committee, themembers of the pension committee need not be membersof the JIB. The JIB. he said, inter alia, acts as a collectionagent for various monies deducted from employees' sala-ries which monies are forwarded to the JIB as an intermed-represenltllse. on the Pension Committee he 'as chosen as a trustee. Thereis no trustee on the JIB; there is on the pension committee.i T'he cost of the administration of the JIB is borne by the employers.l The "J" ditision agreement (G.C. Exh. 3 p. 5) refers disputes first tonegotiatlin bh the parties and then to arbitration. JIB is not mentioned Inthat agreement1L Unlike the limitations imposed on actions of members of the Union'sexecutive hoard bh the Ulnion's ctnstitution (Art. XIX. sec. 11), nothing inthe colleclise-hargaining agreement (G C Exh 2) creating and defining thepowers of the JIB prohibits a union member from sitting on cases Involvinghis own emiplotcr or the emplosers' employees507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDiary before the monies are sent to Local 3. To perform itsfunction, the JIB has a large clerical staff and is situated ina building, also occupied by the Union, on Jewel Avenue,Queens, New York.2. Robert Reade: union officerand Welsbach supervisora. Union officerRobert Reade has been a member of Respondent Unionfor more than 30 years and an officer thereof for 23 years.In 1957-72, he was recording secretary and since 1972 hehas been annually elected vice president of RespondentUnion and 14 in the 2-year period ending December 30,1974, Robert Reade was "acting president" of RespondentUnion. In fact, the "A" agreement, in effect since July 1,1974, was executed by Robert Reade on behalf of Respon-dent Union in his capacity as "acting president."The vice president, according to the bylaws above, andin the Union's constitution (G.C. Exh. 5, art. XIX, sec. 2)"shall assist the president in the discharge of his duties andshall fill his place in case of the president's absence." Thepresident's duties include, inter alia, enforcement of theconstitution, bylaws, and union rules; appointment of allcommittees; acting as an ex officio member of all commit-tees and chairman of the executive board; presiding at allmeetings; and cooperation with the business manager.Reade receives no salary as a union officer. He receives$3 for each executive board meeting he attends. He is amember of the "G" division-110 members-restrictedonly to superintendents. He does not vote in the "J" divi-sion, nor does he attend its meetings.As a member of the JIB since 1971, named by theUnion, Reade engages in its functions. The 31-member JIBis a creature of the collective-bargaining agreement and itexists to harmonize labor relations in the industry. It con-sists of 15 persons representing the Union; 15 representingthe employers and one person representing the public. I heevenly divided, 20-member pension committee also namesa 4-member board of trustees, also evenly divided betweenemployer and employee members. Reade is not a memberof the pension committee board of trustees. RespondentLocal 3 conceded that if JIB is a mechanism for "hammer-ing out" grievances.5it might constitute a form of collec-tive bargaining. Reade, as a JIB member, has the power toprocess grievances arising under the "A" agreement thoughcounsel denied that the power was exercised.In addition, Reade as Union vice president, has beenand is a member of Local 3's executive board which con-sists of Respondent Union president (George Schuck), vicepresident (Reade), and five members elected by the generalmembership. The executive board is a creature of the unionconstitution and the union bylaws.Reade testified that, although the business manager andhis staff of business representatives, alone conducts con-4 The union officers (president, vice president, and recording secretarysas well as the business manager are elected by the union membershipReade testified that the JIB hears disputes raised by employers ratherthan by employees He did not say employees are precluded from bringinggrievances before the JIB.tract negotiations, and under the Union's bylaws (G.C.Exh. 6 art. VI, sec. 3, p. 10), suffers no interference in thatfunction from Local 3 officers, in practice, however, thebusiness manager does discuss with the executive board, ingeneral, and with officers of the Union, in particular, in-cluding Reade, what the business manager is doing and isgoing to do in formulating aims of the Union in collective-bargaining.16 After negotiations start, the business managerkeeps the executive board informed as to the course ofbargaining.Unsuccessful bargaining, according to Reade, may resultin and has resulted in strikes. Only the vote of the member-ship authorizes a strike, but such a vote is derived from therecommendation of the business manager. The executiveboard, meeting twice a month, recommends to the mem-bership votes on subjects in addition to strikes, includingwages, and is empowered to sit as a "trial board" to hearand decide charges against members brought by the busi-ness manager. The union constitution, however, providesthat an executive board member may not sit in a case af-fecting his own employer or an employee thereof (G.C.Exh. 5, p. 80).The executive board is empowered, inter alia, to pass onapplications for union membership; grant withdrawalcards and traveling cards; pass on requests for dues exemp-tion and extention of time to pay; and to recommend in-creases in dues and assessments. It is also empowered todetermine, in the future, the date of redemption of the"certificates of participation" in the Local 3 Loan Fund inthe hands of employees who are required to contributethereto by virtue of payroll deduction.b. Reade as Welsbach supervisorThe evidence shows that Reade a Welsbach employeefor 27 years, is in charge of all Welsbach operating person-nel, all operational authority having been delegated direct-ly to him by Chairman Manganiello, and is the superiorsupervisor to the sole general foreman, Harry Gavin, andthe six foremen.All operating employees, including foremen, generalforemen, and superintendents, are covered by the collec-tive-bargaining agreements and are subject to the mainte-nance of membership provision. While the foremen andgeneral foreman are also specified therein with regard torates of pay, hours and other conditions of employment,the superintendent, who receives "A"journeyman benefits,does not have his wages defined. Thus although the agree-ments between the multiemployer associations of contrac-tors and Local 3 provide for particular wage rates andl' Local 3's assertion that the "Executive Board has no role at all indetermining collective-bargaining objectives" appears to be contrary to thecredible evidence. For Reade testified:Yes. He [the business managerl does talk it [collective-bargaining aims]over with the Executive Board and the officers ..we work as a teamWith regard to the negotiations themselves, the business manager carries onthe negotiations without the aid of the officers.The Union's bylaws, provide. art. Vl. sec. 3. p 10 iG C. Exh. 6):The Business Manager shall report to the Executive Board and thelocal union when called upon. or when he deems necessary. The Execu-tive Board shall nut interfere with the Business Manager in the perfor-mance of his duties.508 WELSBACH ELECTRIC CORPORATIONwage differentials for all foremen, general foremen, andsubforemen (G.C. Exh. 2, rules 3 and I 1, p. 14-21) depend-ing, in part, on the number of foremen employed by theparticular employer, the agreement (Art. V, G.C. Exh. 2),requires employers who take jobs of $100.000 or more, orwho employ 25 employees. to also employ a superinten-dent:The superintendent shall receive all benefits under theagreement of "A" journeymen and shall negotiatewages with the individual employer.The Joint Industry Board shall be empowered to makeappropriate rules and regulations for the interpreta-tion, administration and enforcement of this rule.Chairman Manganiello testified that Reade is not paidby the week but by the year. Reade, whose weekly pay ratecomes to $671 a week (Gavin's pay is $644 a week) is thehighest paid employee of the corporation other than thechairman and the president, and, in any event, is paidabout $10,000 per year more than the other corporate offi-cers. Reade was originally the night foreman and then waspromoted to general foreman when he was elected rec-ording secretary of the Union. In the 2-year period, 197274, when Reade was acting president (during which periodhe, along with business manager Thomas Van Arsdale, ex-ecuted the basic collective-bargaining "A" agreement onbehalf of Respondent-Union), he remained Welsbach's su-perintendent. Board Chairman Manganiello testified to a"close relationship" with Reade for 27 years but deniedanything other than very little knowledge of Reade's unionactivities. He stated that grievances of operating personnelare processed through the employee's particular foreman.thereafter to the general foreman or to Reade.In the past, the latest occasion being 7 to 8 years ago,Manganiello sent Reade to Welsbach's operations out ofNew York City to evaluate problems as a troubleshooterand to analyze the difficulties and problems in such foreignoperations. Reade did not report the results of such investi-gations to local Welsbach management in the various citiesof the United States in which Welsbach maintains theseoperating facilities, but reported the results only to Man-ganiello.Reade has the power to hire and fire but has no power tobid on new jobs or to order materials. His function is pure-ly operational. After Welsbach's chief engineer outlines theparticular job to be performed, providing Reade with thegross time in which the job is to be executed and the man-hours available to him, it is Reade's duty to execute the jobin all its requirements. Reade receives the same $250 bonusas do all of the foremen and is provided a company carwhich is indistinguishable from the cars provided the otherforemen.Reade testified that in the hiring of the superintendent,such as himself, the Union recommends the candidate tothe employer. While the Union would not force an em-ployer to accept a superintendent to whom an employerobjected, the Union could veto the naming of a superinten-dent by an employer. Reade described the functional re-quisites of a superintendent as a person being thoroughlyknowledgeable in electrical work; administrative ability;knowing how to handle men; and cost conscious.'"Contrary to the argument of counsel for Local 3 ad-vanced both at the hearing and contained in cited cases,Reade testified that superintendents. whether in the "J"division shops or "A" division shops. unlike foremennamed by the employer under the "A" agreement (G.C.Exh. 2, rule I I-A p. 20; Cf. rule I I-E, p. 22) do not ordi-narils cease their employment as superintendents and re-turn to the status of journeymen electricians. Rather, theyremain year after year with the employer as chief supervis-or of all operational work. Reade himself has been superin-tendent of Welsbach's operation for more than 5 consecu-tivte ears.As can he seen, Reade is no "transitory" supervisor typi-cal of the construction industry, Nassau and Suffolk Con-tractors Association, Inc., 118 NLRB 174, 184 (1957); De-troit Association of Plumbing Contractors, 132 NLRB 658,659 (1961): and he is no "master mechanic" whose positionis mandated when only five unit employees are hired, Nas-sau and Suffolk Contractors Association, 118 NLRB 174,179, supra; nor is he a tugboat captain. A.L. MechlingBarige Lines, Inc., 197 NLRB 592 (1972).18i-Chairman Manganiello testified that he holds Reade directls responsi-ble for execution of Welshach contracts.IR his effectivel? distinguishes Detroit ,4s.ociarion of Plumbing Contrac-ir*r2. 126 NL.R B 138 ( 1960). enfd in pertinent part sub nom Local 1636 of theI nited 4 isoclation i{t Journei men and Apprentries of the Plumbing and PipeA)taing Indu.tri of the L nited States and Canada. .4 FL CIO v N L R B.. 287IF.2d 354 (( ..(D.C. 1961). and 132 NLRB 658, on which Local 3 relies Inciting this case. It ocal 3 asserts that the only reason an 8(aH2) violation wasfound in that case was because unlike the present case. the supervisors therewere not members of the bargaining unit and the collective-bargainingagreement related only to journe)men Despite counsel's persuasive andforceful analsis of the Nassau-Suffolk line of cases, counsel. it seems to me,did not give sufficient weight to the Board's later admonition In BannerYarn Dieing ( rporattrin, 139 NILRB 1018, 1019. fn 1I 1962), that the ratio-nale in utional Gipsum Companl, 139 NL.RB 916 (1962). renders Anchor-age Biusincsirmen's A4socialion. Drugsioro Unia, and its Member Emploiers etc124 NLRB 662 (1962), consistent with the Nassau and Suffolk Contractors4s ociation. 118 NL.RB 174 (1957). At 921 in National Gypsum. it is clearthat the Board, adopting the Trail Examiner's decision, approved his analy-sis that an 8(a)(2) violation would be found. as in .4nchorage Businessmens4ssociialton, upra,. even where the supervisors are included in the bargainingunit if thes arole at union meetings, serve on the Union negotiating commit-tee or have "managerial functions." Instead, counsel for Local 3 appears toargue that the Board did not actually reconcile the cases and that AnchorageBuvtnessnmen' .4ssociation. correctly "construed and clarified" by NationalGtpfum Co .requires a holding that but for supervisors with "managerialfunctions." inclusion in the bargaining unit is a complete defense to an8ai(2) finding The Board has not so held either in Anchorage Businessmen's4lox ailton. , or atiional (lpsunm or in any other case cited b) Local 3. If theBoard has erred In falling ito make inclusion or exclusion from the bargain-ing unit a complete defense to an allegation of violation of Sec. 8(aX2) ofthe Act where the high ranking supervisor is active in the Union. counselmust address himself to the Board rather than to me, Moreover, in .4 L..UIihiing Barge I.ine. Inc. 197 NLRB 592, 597 (1972), cited by counsel forLocal 3. the Administratlse Law Judge. with apparent Board approval, stat-ed'Therefore. inclusion in or exclusion from the employee bargaining unitis not controlling when determining whether an employer is to be heldliable for supervisiors voting in union elections.' The more importantbasis for the determination is whether the supervisors are lower level orare ..high ranking supersvisors.The decision in AMechling Barge Lines notes that a high ranking supervisorvoting in a union election is "plainly a form of interference with the admin-istration of a labor organization." for, in a close election management wouldbe in ai position to select the union officials with whom to deal in negotia-Continued509 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Harry "Sonny" Gavin; general foremanand chairman of the "J" division 19The consolidated complaint alleges, the parties admittedand the evidence shows that Gavin, who did not testify, isthe sole general foreman at the 42nd Street, Queens, depot;is in charge of all Welsbach operation personnel at thatlocation subject only to the direction of Robert Reade: isthe superior of all six field foremen employed by Wels-bach; is paid only slightly less than Reade ($644 a weekcompared to $671 a week); has his own office in WelsbachDepot; reports directly to Reade; and has the power to hireand fire.Gavin is chairman of the Union's "J" division, is electedyearly by the 600 or more union members employed in the"'J" division shops and conducts the "J" division meetingswhich Charging Party Fischer attended. It was stipulatedthat Gavin is a member of the pension committee, namedby the 15 union members of the JIB. The pension commit-tee, of course, passes on the eligibility of employees in theIndustry to gain a pension.While Reade makes the major decisions in the area ofmaintenance and repair, particularly in traffic light con-struction, Gavin is almost exclusively in street light mainte-nance. In that position, about 90 electricians are subject toGavin's direct control. Reade also testified that grievancesare ordinarily taken up directly with an employee's ownforeman, including grievances such as assigning sick em-ployees to light duty or reassigning employees from onecrew to another because of personality differences. Chair-man Manganiello and Reade testified that employee griev-ances, presented first to the foreman, are thereafter takento the general foreman, Gavin or to Reade. Ordinarilyforemen do not come to Reade with minor grievances. Buttions or grievance resolution. Counsel for Respondent correctlv points outthat in the 35,000 member Local 3, Reade's vote would hardly put him inthe position to select union officials with whom he would deal in negotia-tions or grievance resolution. I agree. However, voting in an election is netthe only basis for an inference of unlawful interference. Reade, a high uiltonofficial consulted on collective-bargaining aims, is already on the other(Union) side of the bargaining table because of his position on the JointIndustry Board. While it may be true, as Counsel urges, that Balnner )IlrnDveing Corp.. supra. requires, in order for a violation of Sec. 8(a)(2) to, hefound, that the supervisor must participate in direct negotiations in collec-tive bargaining with the representative of its employer rather than merelybeing directly consulted, yet that has no contrary application in the instantcase, For Reade's position on the Joint Industry Board involves no Icss.under the rules of the JIB, than direct collective bargaining since he resoil.eswage rates, grievances and just cause for discharge. JIB also. inter alia, isempowered to assess damages against late reporting employers on weeklspayroll, waive both compulsory journeymen employment by emploers(G.C. Exh. 2, rules 2(a) and 2(e) ), and the number of foremen an emplotermust hire (rule I I(b) ).) Thus, while I am persuaded by counsel for Respoin-dent that voting in the election, in the case of a high ranking supervisor vshois also, like Reade. a high union officer, does not necessarily create theviolation, as it did Anchorage Businessmens Association, there are clearlyother grounds for concluding that unlawful interference and assistance oc-curred.91 Charles T. Clarkson. Welsbach executive representative (Clarkson rep-resented Welsbach at the hearing) and one of the five nonunion "confidenttial" employees of the Welsbach Corporation, testified that in order for ."J" division employee to transfer from one "J" division employer to another(or, as other evidence indicated, even in order for a "J" division employee toIreturn to work with a non -"J" division employer, the employee requires thepermission of his present "J" division employer. As will be seen. intro. (iay-in exercised this supervisory power.with regard to grievances of a more serious nature such asan employee refusing to obey a foreman's order, such agrievance would be taken up between the shop steward andthe foreman and then to Reade. On any grievances of em-ployee regarding safety problems, Reade testified that hewould ultimately make the rulings in the matter which bindthe Company.4. Findings and conclusions with regard to allegations ofunlawful assistanceThe amended consolidated complaint alleges, inter alia,in substance, (a) that Welsbach, through Reade and Gavin,by virtue of their simultaneous high supervisory status inWelsbach, and their holding positions as high officers inthe Union, is rendering unlawful assistance to the Respon-dent Union; and (b) that, in any event. Welsbach, throughReade's and Gavin's membership on the JIB and the pen-sion committee, respectively, permits supervisors to engagein collective bargaining with Welsbach, while they are offi-cers of the Union, thereby rendering unlawful assistance toLocal 3.B. Welshach Interference in the Union by the Status andActs of Reade and GavinBoth the Board and the Courts agree that the question,whether an employer unlawfully interferes in the adminis-tration of the Union because its supervisor actively partici-pates in union affairs and is a union official, must be ap-proached on a case-by-case basis, indicating that a per serule is unrealistic, especially in the construction industry,Allied Chemical Corporation, Wilputte Cake Oven Division,175 NLRB 974, 978 (1969), and cases cited therein.There is no dispute that the leading case is Nassau andSuffolk Contractors Association, 118 NLRB 174. The Boardwas there confronted with a situation in which master me-chanics (statutory supervisors) were included in the bar-gaining unit under the terms of the collective-bargainingcontract and actively participated in union affairs. Recog-nizing the upward and downward movement of supervisorsin the construction industry, the Board held that a super-visor was not required to relinquish his basic union mem-bership or refrain from actively participating in union af-fairs, when occupying a supervisory position, unless itcould be affirmatively shown that the employer instigatedor ratified this conduct, or lead the employees to reason-ably believe that the supervisor was acting for or on behalfof the employer. The Board also holds that unlawful inter-ference in the affairs of a union occurs when supervisorswho are members of a journeymen's union, engage in col-lective-bargaining negotiations with their employers, Nas-sau and Suffolk, supra; E.E.E. Co., Inc., 171 NLRB 982(1968), or, if they are "high ranking" supervisors, vote inunion elections, National Gypsum Company, 139 NLRB 916(1962), or, if they are high level officers, merely engage inintraunion activities, Western Exterminator Company, 223NLRB 1270 (1976). The reasoning for this is that such ac-tivity would result in divided loyalties and would be con-trary to the clear legislative policy to free the collective-bargaining process from all taint of employer influence.510 WELSBACH ELECTRIC CORPORATIONInternational Association of Machinists, Tool and Die Mak-ers Lodge No. 35 [Serrick Corp.] v. N.L.R.B., 311 U.S. 72,80 (1940).Respondent Union argues (1) that if the supervisor isincluded by the collective-bargaining agreement in thecontract unit, such inclusion in the bargaining unit per seprevents the supervisor from being a "high level" supervis-or; (2) absent evidence that the supervisor has managerialfunctions, the supervisor cannot be a "high ranking" super-visor whose engaging in intraunion affairs gives rise to un-lawful interference, Nassau and Suffolk Contractors Associ-ation, supra, Anchorage Businessmen's Association, 124NLRB 662, enfd. 289 F.2d 619 (C.A. 9, 1961); (3) that,absent proof that Reade and Gavin engaged in direct nego-tiations with the employer, or actively resolved grievanceswith the employer, no unlawful assistance can be found;and (4) that there has been no showing in the instant casethat Welsbach instigated or ratified any union conduct byReade or Gavin nor did it lead the employees to believethat any of their actions were taken on behalf of Wels-bach.(I) Inclusion in or exclusion from the unit is not disposi-tive of the high level of the supervisor or of unlawful inter-ference. A. L. Mechling Barge Lines, Inc., 197 NLRB 592,597, and cases cited. The inclusion in the unit is merely anexercise of union power or preference. Nassau and Suffolk,supra at 186.(2) Counsel next argues that neither Reade nor Gavinare "high level supervisors" within the meaning of Boardprecedent. He notes that the mere layering of supervisionbeneath the superintendent and the general foreman doesnot necessarily indicate that either Reade or Gavin was a"high level" supervisor, Detroit Association of PlumbingContractors, supra. He also notes that the power to hire andfire is clearly not dispositive of that question, Nassau-Suf-folk, supra, 179. It is also observed that Reade and Gavinare subject to the union security clause, are union mem-bers, and are clearly dual agents, having allegiance both tothe Union and to the employer in executing their supervis-or roles, Nassau-Suffolk, 118 NLRB at 182.I conclude, to the contrary, that both Reade and Gavinare "high level" supervisors within the meaning of Boardprecedent. Western Exterminator Company, 223 NLRB1270 (1976), Anchorage Businessmen's Association, supra;National Gypsum Co., supra at 921, and that Welsbach bypermitting them to engage in intraunion activities, violatedSection 8(a)(2) and (1) of the Act. See: Western Extermina-tor Co., supra. I note in particular that Reade and Gavinare paid considerably more than almost all of Welsbach'scorporate officers ($35,000 and $33,000 per year as op-posed to $24,000 per year). Unlike the cases which distin-guish the construction industry's supervisors from other in-dustrial supervisors on the ground that in the constructionindustry, a supervisor employed one day may be a journey-man and nonsupervisor the next, Local 636 of the UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIO [Detroit Assoc. of Plumbing Contractors], 287F.2d 354 (C.A.D.C., 1961), Reade is no transitory supervis-or, having been employed by Welsbach as a supervisor formore than 20 years and as its superintendent for more than5 years. In addition, unlike towboat captains, A. L. Mechl-ing Barge Lines, supra, labor foremen, Allied ChemicalCorp.. supra, master mechanics, Nassau and Suffolk, supra,and other lower level supervisors, Reade is possessed ofresponsibilities and authority divorced from supervision otbargaining unit employees: he is entrusted with investiga-tion and analysis of corporate operational problems arisingoutside New York City. In view of Reade's responsibilities,pay, and tenure, I reject counsel's further argument that"managerial functions" require responsibilities involvingproblems of corporate aims and structure. No authorityhas been shown for this proposition.Similarly, Harry Gavin, supervisor of 218 employees,paid ($33,000 per year) higher than almost all corporateofficers ($24,000 per year) and next below Reade, is a"high level" supervisor, A. L. Mechling Barge Lines, Inc.,supra; Western Exterminator Co., supra. As "high level"supervisors, their engaging, at all in union activities vio-lates Section 8(a)(1) and (2) of the Act. Nassau and Suffolk,supra.(3) Entirely apart from the question whether Reade andGavin are high level supervisors, I find, in any case, that aviolation of Section 8(a)(2) and (1) occurs, in this particularcase, because Reade and Gavin engaged in "direct" collec-tive bargaining with the employer or its agents. Where "di-rect" bargaining occurs, the problem of "high level" super-visor appears to be eliminated. E.E.E. Co., Inc., 171 NLRB982, 983 (1968).It may be true, as counsel urges, that Banner YarnDyeing Corp., 139 NLRB 1018, and Allied Chemical Corpo-ration Wilputte Coke Oven Division, 175 NLRB 974, 978,require that a supervisor-union agent engage in direct ne-gotiations with the employer in order to perfect an 8(a)(2)violation; but I conclude that such "direct" negotiationsoccurred here.The evidence in this case indicates that, even though thebusiness manager had the fundamental responsibility to di-rect and implement collective bargaining, the businessmanager, worked in a team effort in advising and formulat-ing aims and objectives of collective bargaining, with theunion officers, including Reade. Under such circumstanc-es, I do not believe that a literal reading of Banner Yarnconstitutes the Board rule.20If the participation by the sup-ervisor in face-to-face discussions was the absolute crite-rion for "direct" collective bargaining, the opportunity forsubterfuge and fraud by the imposition of such a per se rulewould be obvious. In such a case the actual collective bar-gainers could perhaps sit across the city or in the next roomfrom the mere negotiators and not be held liable for unlaw-ful actions because they were not involved "directly" in thenegotiations.In any event, we do not have such a case present here. Inthe case at bar. Reede sits on the JIB and Gavins sits, as theJIB union nominee, on the pension committee. In such20 There is no question that such language requiring face-to-face partici-pation appears in the decisions of Administrative Law Judges correctly cit-ed by Local 3 Banner Yarn Dieing Corp. 139 NLRB 1018. 1026 (1962):Allied Chemical ( orporation Wilpuite Coke Oven Division, 175 NLRB 974,978 (1969)511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositions, they engage in "face-to-face" collective bargain-ing. 2While it is true that in such positions neither Gavin norReade engaged in contract negotiations leading to collec-tive-bargaining agreements which, I have found, is theprovince of the business manager and his staff, I do notbelieve that the phrase "direct collective bargaining" ex-cludes Reade's sitting as a union nominee on the JointIndustry Board and Gavin sitting as a union nominee onthe pension committee. Counsel for Local 3 particularlyconcedes, in his brief, a distinction between negotiationsand other direct collective bargaining in suggesting that therule appears to be that:[P]ermitting most supervisors to hold the highestunion offices and to discharge the functions of thatoffice by exercising its full range of powers is not aviolation provided that the supervisor has not en-gaged, during the relevant period, in negotiations, orat most [sic] in some form of direct collective bargain-ing.It is sufficient, for purposes of the instant case to notethat the collective-bargaining agreement which creates theJoint Industry Board, provides (G.C. Exh. 2, Art. 1. Sec.I(c), p. 5) that, prior to submission to arbitration, the JointIndustry Board shall have submitted to it for determina-tion "any question or controversy or dispute between par-ties of this agreement." It is clear that, at this late date,collective bargaining does not conclude with the executionof the collective-bargaining agreement but "unquestion-ably extends beyond the period of contract negotiationsand applies to labor-management relations during the termof an [collective-bargaining] agreement." N.L.R.B. v. AcmeIndustrial Co., 385 U.S. 432, 436 (1967); N.L.R.B. v. C & CPlywood Corp., 385 U.S. 421 (1967). The collective-bargain-ing agreement is a general framework for conditions in theshop, as the Supreme Court has held in the "trilogy" cases.United Steelworkers of America v. American ManufacturingCo., 363 U.S. 564 (1960); United Steelworkers of America v.Warrior & Gulf Navigation Co., 363 U.S. 574 (1960); Steel-workers v. Enterprise Wheel & Car Corp., 269 F.2d 327(C.A. 4, 1959). A multitude of collective-bargaining prob-lems are required to be resolved subsequent to the execu-tion of the underlying collective-bargaining agreement. Di-rect, face-to-face negotiations can occur after execution ofthe underlying collective-bargaining agreement includingthe furnishing of information, N.L.R.B. v. Acme IndustrialCo., supra; and the resolution of disagreements and griev-ances of all types, Vaca v. Sipes, 386 U.S. 171 (1967). Theunion agents, as fiduciaries of employees' rights are undera duty to be fair and diligent. Miranda Fuel Company, Inc.,140 NLRB 181 (1962); Ford Motor Company v. Huffman,345 U.S. 330 (1953).Reade sits as one of the union designates, facing em-ployer designates, on the Joint Industry Board and ischarged under the collective-bargaining agreement withthe obligation to represent the employees, i.e., the Union,in post-contract resolution of problems. He has been onthe Joint Industry Board for no less than 5 years and he is21 See sec. 111, A. 3, and In. 18. supra. for the subjects of grievance han-dling and continued bargaining committed to the JIB.on the Joint Industry Board at the present time. His posi-tion on the JIB is no different, for the purposes of engagingin "direct" collective bargaining with representatives of theemployers, than is "direct" collective bargaining carried onby the Union's business manager in the execution of theunderlying collective-bargaining agreement. Under thesecircumstances, as I have said, supra, it is unnecessary todecide the question, as counsel for Respondent urges,whether the activities of the Local 3 business manager, inconsulting and presenting his collective-bargaining aims tothe union officers, including Reade, is sufficient to consti-tute "direct" bargaining by Reade, or as "indirect" bar-gaining, does not create a violation under the holding inBanner Yarn Dyeing Corp., supra. Unlike Banner YarnDyeing Corp, 139 NLRB at 1027, fn. 32, as cited by counselfor Respondent in its brief, here there is no mere potentialpower to directly bargain; and the ability of Reade to siton the JIB, and his actual sittings thereon, is not merely aprovision in the collective-bargaining agreement authoriz-ing him to engage in unlawful conduct, i.e., face-to-facedirect bargaining; for here, Reade actually sits on the JIBand engages in face-to-face collective bargaining with hisopposite numbers, the representatives of the Employer.Similarly, when Gavin, on the pension committee, isface-to-face with his opposite number on the employerside, and decides questions relating to an employer's rightto a pension, he is engaged in "direct" collective bargainingwithin the meaning of that term as above cited.2Therefore, I conclude that in conformance with Nassau-Suffolk, supra and Banner Yarn Dyeing Corp., supra at 1026,Welsbach, by engaging in face-to-face collective bargain-ing with Reade and Gavin, and by failing to register anyprotest and by actually dealing with them, violated its duty,when confronted with those persons on the Union's side ofthe negotiating table, to protest the composition of theunion nominees and to refuse to deal with them because ofthe taint of employer interest. In short, Welsbach "ac-quiesced" in the appointment of Reade and Gavin to theirunion positions and to that extent interfered with the ad-ministration of the Union in violation of Section 8(a)(2)and (1) of the Act. Nassau-Suffolk Contractors Association,118 NLRB 174 (1957); Banner Yarn Dyeing Corp., 139NLRB 1018, 1026 (1962).Since the complaint alleges and the proof adduced at thehearing shows that Reade and Gavin have been on the JIBand the pension committee, respectively, since at least De-cember 31, 1975, well within the 6-month period, Respon-dent Union's reliance on Section 1O(b) of the Act to pre-'2 Even if Gavin's position on the pension committee, as one of 10 unionappointees. is not comparable to that of Reade on the JIB. I would never-theless find his sitting thereon to be unlawful and in violation of Section8(a)J2). A potential pensioner appearing before the pension committee mayreasonable anticipate that the employer receiving his application owes himno fiduciary obligation. On the other hand. he cannot be unmindful of theunequivocal conflict of interest residing in the person of Harry Gavin whenGavin is sitting on the pension committee Not all pension applicants arehighly paid journeymen. What can be the applicant's perspective upon hear-ing that Gavin. the union designate. is a $33.000 a year general foremanover 218 employees? In this context, I find irrelevant the much discusseddistinction that construction industry supervisors. like Gavin, being unionmembers, are to be distinguished from their manufacturing brethen. Nassauand Suffolk, at 182, because of their "dual" allegiance. "Dual" allegianceand "fiduciary" obligations are explicitly inconsistent.512 WELSBACH ELECTRIC CORPORATIONclude a violation concerning these supervisors engaging incollective bargaining on behalf of the Union is unfoundedand citation of Beach Electric Co., Inc., et al., 174 NLRB210, 214 (1969) is irrelevant.23C. Local 3's Coercion of Welsbach Emplovees by Virtue ofthe Status of Reade and Gavin.The complaint alleges (par. 13, Cases 29 CA-4871 and29-CB-2409) that the Respondents. Welsbach and Local 3,violated Section 8(a)(1) and (2) and 8(b)(1)(A) of the Actby permitting Reade and Gavin to become and remainofficers of the Respondent Union and the JIB and pensioncommittee, respectively while, at the same time Welsbachpermitted them to hold their positions as high ranking sup-ervisors with Respondent Welsbach. The 8(a)(2) violationis discussed, supra.While General Counsel has offered no authority for thisproposition-that the valid, simultaneous holding of unionoffice and high supervisory capacity-constitutes viola-tions of Section 8(a)(1) and (2) and 8(b)(1)(A), it wouldappear that, at least, no 8(b)(1)(A) violation occurs. Forwhile Section 8(a)(2) proscribes employer assistance andinterference in union affairs, there is no correlative unionobligation to refrain from interfering in the affairs of theemployer, Marinette Marine Corporation, 179 NLRB 627,629 (1969). 1 shall recommend that the allegation be dis-missed. International Brotherhood of Electrical Workers,AFL-CIO (Waters Manufacturing, Inc.), 194 NLRB 1225(1972).It is also true that dicta in Banner Yarn Dyeing Corp.,supra, at 1026, and Nassau and Suffolk, supra at 186, wouldindicate that mere joint status does not indicate 8(b)(2)assistance or interference. As I read those cases, status as asupervisor and union officer is not unlawful where the sup-ervisor is low level; but at least the more recent Board glosson Nassau-Suffolk type cases, would indicate that an em-ployer who permits its high level supervisor to simulta-neously serve as a high union officer, interferes with theadministration of the labor organization in violation ofSection 8(a)(2) and (1) of the Act. Western ExterminatorCo., supra.D. Working Assessment and Loan Fund AssessmentDeductionsThe IBEW constitution, to which Local 3 is bound, pro-vides, inter alia (G.C. Exh. 5, art. XX, p. 82), that dues shallbe collected by the Local Union either on a monthly orquarterly basis in advance; that all assessments shall becharged against the member as regular dues, and must bepaid within the time provided in order to protect the mem-bers' good standing and benefits.2 Beac h Electric is also distinguishable on the ground that there. supervs is-ors were "transitory." In passing. I regard Reade's execution of the "A"agreement as acting president of the Union in 1974 to be an act barred bySec. 10(b) of the Act. In any event. by itself, contrary to the importanceplaced upon it bs General Counsel, it was purely ministerial according tothe evidence in this record See Banner Yarn Dieing Corp. supra. 139 NLtRB1018, 1026. As above-noted, execution of the agreement is not equivalent Iobeing consulted on collective bargaining aimsLocal 3's bylaws provide (G.C. Exh. 6), in article X, sec-tion 2:Sec. 2. All assessments imposed in accordance withArticle XX of the I.B.E.W. Constitution, shall becharged against the member as dues and must be paidwithin the time required to protect the members stand-ing and benefits. The assessments must be paid priorto the acceptance of basic dues.I. The working assessmentOn July 9, 1975, and continuing thereafter, it is concededthat the Union requested and demanded of Welsbach andother employers that they commence deducting from "A"cardholders (i.e., actually all members being paid the primejourneyman rate of pay. including "J" division and othermembers receiving the prime rate) 24 I percent of the em-ployees' weekly wages and to remit those wages to the JIBfor further remittance to the Union. Such deductions werethereafter made for all prime rate members.Commencing December I, 1975, the Union requestedand directed, and all employers complied with the Union'srequest. that the I percent working assessment be thereaf-ter applied to helpers as well as prime rate employees.Thus, commencing December I, 1975, the working assess-ment applied to helpers as well. Apparently by mistake,Welsbach failed to make this deduction at that time and, torectify this improper result, commencing April 19, 1976, 2percent of the helpers' salary was deducted in order tomake up for this loss and ceased when the total deductionsequalled the I percent deduction.The evidence shows and Respondents concede that therewas never any checkoff clause in a collective-bargainingagreement relating to operating or administrative employ-ees and, in any event, no checkoff authorizations for theworking assessment were procurred from any employees.In particular, there were no written checkoff authorizationsprocurred from any electrician, helper, or administrativeemployee of Respondent Welsbach. The funds collectedpursuant to the working assessment deduction were paidinto the general funds of Local 3. These funds were alleg-edly needed for the continued, general operation of theUnion and General Counsel did not suggest otherwise orany special, limited use of these funds not withstanding theuse of the term "assessment" in the description of this de-duction.2. Loan fund assessment deduction (LFA)By letter dated November 19, 1975 (G.C. Exh. II), Local3 notified all employers through the Joint Industry Board,that commencing with the payroll week ending November19, 1975, each employer subject to collective bargainingwith the Union under the "A" agreement would thereafterdeduct on a weekly basis from the wages of each employeethe amounts appearing in a preprinted payroll form desig-nated by the Union. The employer was instructed to totalthe amounts deducted from all such employees and to rem-24The prime rate, for the period July I. 1976. to June 30. 1977. is S12.25per hour (G.C Exh 2. p. 14).513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit that total to the Local 3 loan fund on a weekly basis.The testimony of Reade and Welsbach's executive repre-sentative, Clarkson, demonstrate that, in practice, the de-ductions for the loan fund consisted of a $20-per-week de-duction from the wages of employed members 25 earningthe prime rate; $15-per-week deduction from operationalemployees earning less than the prime rate; and deductionof $5 and $10 per week from the wages of working admin-istrative employees, depending on wage rate. (G.C. Exh.15-A, 15--B, and 34). Reade testified that the loan fund wasestablished to make $100-per-week loans available to un-employed members from the wages of employed members.When a member became unemployed, he became eligiblefor the $100-per-week loans on an indefinite basis until heresumed employment. Upon resumption of employment,the deductions from his wages would be the regular deduc-tion into the loan fund and repayments of the amountwhich he borrowed.Clarkson testified that Welsbach's payroll ends Wednes-day of each week with payday the following Monday. No-vember 19, 1975, was a Wednesday. Clarkson testified thatWelsbach commenced loan fund (LFA) deductions fromemployee wages immediately upon receipt of the Novem-ber 19, 1975, letter received by Welsbach on or about No-vember 21, 1975. Thus, Welsbach reflected deductions inthe weekly payroll checks of its employees issued on thefollowing Monday, November 24, 1975.Reade testified that the LFA deductions gave rise to"certificates of participation" which, as above noted, couldbe redeemed at a future date to be fixed by the executiveboard. No date has been set for such redemption accordingto Reade.Clarkson testified that sometime after receiving the No-vember 19, 1975, letter from the JIB on November 21,1975, Harry Gavin delivered to him some 276 authoriza-tions for LFA deductions signed by individual employeesof Welsbach, who were operational employees. It was con-ceded by Local 3 and Welsbach that no written authoriza-tions were ever procurred from the approximately 30 officeclerical employees from whose wages LFA deductionswere also made commencing November 19, 1975. In addi-tion to the 276 written authorizations, there were also sevenauthorization slips which were unsigned but which carriedthe names of additional operating employees. No furtheror other authorization was produced.The authorization slips in evidence (G.C. Exh. 8, 9(a),and 9(f) ) uniformly carry the following legend:I authorize Welsbach Electric Corporation to de-duct $- from my pay effective week ending11/26/75, to be credited to my account in the LoanFund of Local Union No. 3.Places for the employee's signature, social security num-ber, union division affiliation, and union membership cardnumber appear at the bottom of each blank authorizationslip. Some of the authorizations show, on their face, thedate 11/26/75 crossed out and, superimposed thereon, thestamped date 11/19/75. Whether the new, earlier date was25 There was no allegation that any working assessment or lo.lan flanddeduction was made from any employee not a member of Local 3.superimposed by the Union after execution by the 276 em-ployees is unknown. Whether consent for the change wasgiven is also unknown.As above noted, Gavin did not testify, but according tothe testimony of Clarkson and the concession of counselfor Local 3, Gavin gave the authorization slips to the sixsubforemen for distribution to Welsbach operational em-ployees. They were thereafter executed by the individualemployees in the presence of the foreman who distributedthem, returned to the foremen and thereafter returned toGavin. It was Gavin who gave the slips to Clarkson.26The only other evidence of record regarding collection ofindividual signatures with regard to the authorization ofLFA deduction comes from the testimony of the ChargingParty, James G. Fischer.3. The Charging Party executes the LFA authorizationFischer testified, without contradiction, that sometime inlate November or early December 1975, while he wasworking in the field as a Welsbach digger-driver, alongwith a mechanic and another helper, he was visited byLouis De Gesu, a Welsbach's foreman. De Gesu was notforeman over this crew. Fischer and his crew stopped workwhen De Gesu drove up and told them that he had someauthorization forms for them to fill out and sign. He toldFischer and the other helper to put the figure $15 in theblank space and for the mechanic to put $20 in the blankspace. Although Fischer's testimony in direct examinationsuggests that he told De Gesu that he refused to sign,Fischer's testimony on balance indicates that he ques-tioned his obligation to sign rather than a direct refusal.274. Discussion and conclusionsThe evidence shows that Welsbach commenced loanfund assessment (LFA) deductions based on the JIB letterof November 19, 1975, before receipt of any individualwritten authorizations signed by employees and solely on26 A witness called by Local 3 IJames Prince) testified that a fellow em-plo)ee gave him the LFA deduction authorization slip and that the LFAdeduction followed his execution of the authorization iResp. Exh. 9) Sincehis authorization authorizes deduction commencing "11/26/75" and sinceClarkson testified. without contradiction, that all deductions appeared inpaychecks commencing November 24, 1975. Prince's testimony is notcredited. Another witness called by Local 3 (W'alter Dreyer) testified that noone from Welsbhach or Local 3 ever told him that keeping his job dependedon permitting the LFA deduction He did not testify concerning the circum-stances of his signing the deduction authorization slip.The JIB's November 19. 1975, letter to "All Employers" contains thefollowing paragraph:As has been the practice in other instances of payroll deduction au-thorizations. the presence of the deduction amount in the designatedcolumn shall serve as authorization to the Employer to make this de-ductlion-Fischer's testimony on cross-examination, with allowance for thespeaker. is as follows:Fischer: I said to him [De Gesu] do I have to sign?De Gesu: If you don't sign. what can I tell siu? I was told to come outhere and get signatures.Fischer: He laughed and we all signed. Then I asked what It was for,and he said you get $100 per week when you are out of work andunemplo)edFischer testified that De (;esu did not say who sent him for the signatures514 WELSBACH ELECTRIC CORPORATIONthe Union's request; and that no clerical employee everauthorized LFA deductions. Clarkson testified that Wels-bach remitted to the JIB the LFA deduction for all itsemployees, operational and administrative; and that thedate of Welsbach first check to JIB for the LFA deductionwas November 24, 1975.The evidence also shows that at no time since the July 9,1975, deduction, have there been any authorizations fromindividual employees for the working assessment deduc-tions.The consolidated complaints allege that, in violation ofSections 8(a)(l), (2), and (3), and 8(b)( )(A) and (2), Re-spondents in the presence of a collective-bargaining agree-ment containing a requirement for maintenance of unionmembership as a condition of employment, authorized, di-rected and deducted, and remitted to the Union, workingassessment and loan fund contributions without writtenauthorization of the employees from whose wages the de-ductions were made.a. Working assessment deductionWith regard to the so-called working assessment, the evi-dence indicates that the working assessment, regardless ofits description as "assessment," nevertheless is dues. Thesemoneys were paid to the general funds and were used, onuncontradicted evidence, with the general purpose of run-ning and maintaining the Union as an organization. Theevidence shows, and, indeed, the Union and Welsbach ad-mit, that no written authorization for the deduction of theI percent working assessment exists.In American Screw Company, 122 NLRB 485, 489 (1958),the Board said:Each employee has the right to sign or not to sign acheckoff authorization and he must be given the op-portunity to decide this for himself.In N.L.R.B. v. Brotherhood of Railway. Airline and Steam-ship Clerks, etc. (Yellow, Cab Company of Tampa, Inc.) 498F.2d 1105, 1109 (C.A. 5, 1974), the court said, in enforcingthe Board decision, 205 NLRB 890 (1973):All agree that the dues check-off arrangement mustbe made with the employees' consent, and that an em-ployer who checks off union dues from an employee'spay and remits the proceeds to the union without theemployee's written authorization violates Section8(a)(2) and (1) of the Act. Chung King Sales. Inc.. 126NLRB 851 (1960).Such a checkoff arrangement, as here present, which alsounlawfully encourages membership in the Union in viola-tion of Section 8(a)(3) of the Act in view of the Union'scausation of such a deduction, without authorization, alsoviolates Section 8(b)(2) and 8(b)(1)(A) of the Act, IndustrialTowel and Uniform Service, a Division of Cavalier Industries,Inc., 195 NLRB 1121, 1122 (1972), enforcement denied 473F.2d 1258 (C.A. 6, 1973): cf. International Union of District50, and Local Union No. 14029, International Union of Dis-trict 50, United Mine Workers of America (Ruberoid Compa-ny, a Division of General Aniline and Film Corporation, 173NLRB 87, 93 (1968).I therefore conclude that Respondents, by causing thecheckoff of the working assessment, and by its remittanceto the Union by Welsbach in the presence of an otherwisevalid maintenance of membership, violated Sections8(a)(1), (2), and (3), and 8(b)(I)(A) and (2) of the Act, asalleged in the consolidated complaints because of the fail-ure to have voluntary written authorization therefore fromthe individual employees.28As the Board said in the West-inghouse Electric Corp., supra, case, the proviso to Section8(b)(1)(A). permitting a labor organization "the right" toprescribe its own rules regarding retention of membership"does not extend to interfere with the relationship betweenemployee and employer." 180 NLRB 1066. The Unionmay not deprive the employees of his right to select orreject the checkoff system as the method by which to payhis periodic dues to the Union whether the collective agree-ment provides for a union-security clause, or, as in thepresent case, a lesser form of security such as a "mainte-nance of dues" clause. lb. at 1062.At the hearing, counsel for Respondent Union suggestedthat the affirmative vote of the employees in the unionmeeting authorizing the working assessment may have tak-en the place of individual written authorization. It is actu-ally unnecessary to pass on that contention since there wasno evidence 29 that any such voting occurred by the em-ployees affected, much less that (1) all the employees fromwhom the deduction of the working assessments weremade voted in the election: and (2) assuming that theirvotes were recorded, such recording was preserved. How-ever, use of a union vote, even if unanimous, to take theplace of an individually executed checkoff would appear tooffend the rule, supra, that each employee has the right todecide whether to pay his dues by checkoff. See: Local4012, Conmmunications Workers of America, AFL-CIO(Michigan Bell Telephone Co.). 184 NLRB 166, fn. 2 (1970).b. Deduction of LFAWith regard to the LFA deductions, the evidence of therecord demonstrates, as Clarkson's uncontradicted testi-mony reveals, that Welsbach checked off and remitted theLFA deduction commencing with the payroll period ofNovember 19. 1975. merely on the assertion by Local 3,through the JIB, that the deduction was authorized. As inthe case of the 1 percent working assessment deduction,there were no written authorization for such deductionspresented to the employer and none appear in the evidencefor that payroll period. In addition, Clarkson testified thatthere were never any LFA deduction authorization for theoffice clerical employees. No credible evidence was intro-duced to show that an)' written authorization was executedon or before November 24. the date LFA deductions wereforwarded bv Welsbach to the JIB and first appeared inSee: ntrironlal t non oI El lectrical. Radio and Machine Workers, Lo-al 601, A4 1. ( I) (Ilrlne housc Elecrira (Corporation). 180 NLRB 1062I 1970): Local 40J12 ( ommunicauntlln Ilt Arer. l) .j4merica. AFL-0 O (Michi-pan Be(ll 7hlcphonc ( ). 1184 NLRB 166 (1970). ( ommunication 8,8orAerr of4merioa, .Local 6)06 (Solh-cstrern Bell Telephone Companv)'. 198 NLRB1098. I 101 (1972).2' 1 ocal 3 refused to produce minutes of its meetings notwithstandingthe', ere sulhpen.ed515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWelsbach employee paychecks. I thus find, as in the caseof the I percent working assessment deduction, that thededuction of the LFA contribution by Welsbach at therequest and direction of Local 3, for the week commencingNovember 19, 1975, for all employees, violates Section8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2) of theAct. I also find that, since no clerical employee ever execu-ted an authorization for such deduction, all such deduc-tions for clerical (administrative) employees violated theAct in the above manner.The record shows that some time on or after the issuanceof the Monday, November 24, 1975, paychecks. Gavin. thegeneral foreman of Welsbach, and chairman of theUnion's "J" division, directed the foremen working underhis control to solicit individual written authorizations fromWelsbach's employees in the field for the purpose of au-thorizing LFA deductions.In the absence of Respondent's producing foreman DeGesu, and its concession on this point, that Gavin directedthe foremen to obtain the LFA authorizations, I creditJames Fischer's testimony with regard to procurement ofthe LFA authorizations by De Gesu. I also credit Fischerthat De Gesu said that the employees had to sign 30 on painof retaliation by Welsbach and the Union. I therefore con-clude on the basis of Fischer's and Clarkson's testimonyand on the basis of the entire record that Gavin authorizedand directed his foremen to procure the LFA authoriza-tions from Welsbach employees and that both the Unionand Welsbach having countenanced Gavin's dual role, areresponsible for his conduct and that of his agents, We.ternExterminator Co., supra.In his brief, counsel for Local 3 states that it was Wels-bach that wanted the protection of written authorizationsfrom employees. There is no proof to support this asser-tion; but, if true, it would be irrelevant. Counsel also sug-gests that the foremen, all union members, who collectedthe LFA authorizations were in the best position to collectthem since it was they who traveled from jobsite to jobsiteand that no coercion of union employees occurred becausethe foremen, as union members, would not coerce theirfellow members. I disagree. Merely because the loan fundis not an illegal object of union activity does not mean thatunion agents-much less employer agents-could notcoerce employees into authorization.) In either case. DeGesu's language and general conversation with Fischer'swork crew clearly showed that the LFA deduction authori-zations were coerced. When De Gesu said that if the) didnot sign "what can I tell you? I was told to come out hereand get signatures," the employees did not have to be told"i' If sou donlt sign. what can I tell you? I was told to come out heic .n.dget signaltures."l Counsel is correct insofar as the ordinars rule. enshrined in aN.ma il, m1iSuffl/A, sitpri ait 181. citing Missis.sppi I/allet Strum turat Steel ( rmrnpanl. t/l-plewood Plant, 64 NLRB 78. 79 (1945), is that: "When a supervisor is includ-ed in the unit the employees obviously Isicl regard him as one Of thiemnselves. Statements made by such a supervisor are not considered hsemployees to he the representations of management, hut of a fellow enlpi,'-ee. Thus the) do not tend to intimidate employees." This does not replesc.itthe instant case where the employees kner that the foremen were not a. lintor speaking on their own initiatives, hut were agents of higher a;uthltritlsEven in the absence iof such knowledge. since the acts were directed bh hielimanagemenit and unliti officials. the result is unlawful coercionanything further. They signed, for they could recognize athreat when they heard one, and that the threat did notemanate from De Gesu. Coerced authorizations to deductthe LFA contributions do not give the Employer or theUnion the right to make such deductions. Rather, suchdeductions based on these coerced LFA checkoff authori-zations by supervisors and union agents violate Section8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2) of theAct. See: Communications Workers of America, Local 6306,AFL-CIO, and Communications Workers of America, AFL-CIO 198 NLRB 1098, 1101 (1972); Industrial Towel andUniform Service, 195 NLRB 1121, 1122, and cases cited;see also Baggett Industrial Constructors Incorporated, 219NLRB 171, 172 (1975); Luke Construction Company, Inc.,211 NLRB 602 (1974). Of course, implied threats are suffi-cient to find an 8(b)(1)(A) and (2) violation, InternationalUnion of Electrical, Radio and Machine Workers, Local 601,.4FL-CIO (Westinghouse Electric Corporation), 180 NLRB1062 (1970). The only way Fischer and the crew could re-main members of the Union in good standing under themaintenance of membership clause, otherwise lawful, wasto execute the LFA deduction authorization. The De Gesuthreat independently violates Sections 8(a)(1) and8(b)(1)(A) of the Act.While it is true that De Gesu's threat to Fischer and histwo co-employees constituted direct coercion of those em-ployees. there is also the question whether the remainingemployee-members who executed LFA deduction authori-zations were coerced and their authorizations thereby"tainted." There is no suggestion that other member-em-ployees were aware of this "isolated" threat. But cf: Gener-al Stencils, Inc.. 195 NLRB 1109, enforcement denied 472F.2d 170 (C.A. 2, 1972).In two cases involving authorization cards, the Board,adopting without comment the decisions of AdministrativeLaw Judges, agreed that solicitation of such cards by "low-level" supervisors violated neither Section 8(a)(2) and (1)nor Section 8(b)(l)(A). In one such case, relying on Nassauand Suffolk, supra, where the supervisor was traditionally aunit and union member, it was held that the supervisor wasengaged in "traditional union activity" not inspired or rat-ified by the employer, Pangles Master Markets, Inc., 190NLRB 332, 336 (1971). In Pangles, however, the Board didnot comment on the footnoted statement (fn. 7, at 336) thatthe Nassau and Suffolk rule does not apply where the sup-ervisors "are high level or not otherwise in the bargainingunit."In the other case, IBEW (Waters Manufacturing, Inc.),194 NLRB 1225. the Administrative Law Judge, in dismiss-ing the complaint for want of evidence to prove the super-visor a union agent, remarked that-whatever theemployer's 8(a)(2) violation-there was no precedent forfinding a union guilty of an 8(b)(1)(A) violation by its useof a supervisor to solicit authorization cards. Pangles didnot express such an opinion.In Pangles Master Markets, supra, the AdministrativeLaw Judge explicitly distinguished the case where high lev-el supervisors were concerned.32Nassau and Suffolk, supra' Hlie cited AIfrer Bro,s i Vli.sourl, ric, 151 NI.RB 889 (1965), andtitah',,Il m on t A lr ( hetrelct. In, .an l,onner ( hulr l l In, , 141 Nl RB 5411963) I hesecasmes howescr, inmol.e emploer unl.wfiul assistance in gain-516 WELSBACH EL ECTRIC CORPORATIONat 180, specifies that the relaxation of respondeat superior ispermitted because the supervisor, in the unit and a unionmember. is deemed to be acting in his individual capacityand not for the employer, absent ratification or authoriza-tion by the employer.Similarly, in Waters Manu'facturing, Inc.. supra at 1226,the Administrative Law Judge did not pass on the casewhere other than a minor supervisor was involved.In the case at hand. Gavin does not "work with toolsalong with the men" he supervises, Nassau and Suffolk, su-pra at 180. I have held him to be high level supervisor. Itherefore conclude that the foremen who collected theLFA authorization cards were agents of Gavin, a highranking supervisor. As such, even without threats or otheracts or coercion." their activities in getting the LFA au-thorizations coerced, restrained. and discriminated againstemployees in violation of Section 8(a)( 1) (2) and (3) 14 andtainted the cards due to their being coerced authorizations.I thus conclude that Pangles Master Markets. supra. andIBEW (Warers Manufacturing, Inc.), supra. are distinguish-able.I also conclude that Local 3. by virtue of Gavin being ahigh union official. Chairman of the "J" Division, has.along with Welsbach, "countenanced" Gavin's dual au-thority and is responsible for his unlawful activity' whichviolated Section 8(b)(l)(A) and (2). W'esrern E-terminatorCo., supra.In short, the foremen's gaining signatures at Gasin's di-rector, being authorized by high union officials and em-ployer supervisors comes within the Nassau-SSuffolk rule(118 NLRB at 181):"Liability for such statements and activities may beattributed to the respondent only upon a showing thatthe respondent ...authorized ...their activities."It is unnecessary to reach or resolve the question of theeffect of the change of the date of authorization on theslips from November 26 to November 19. apparently with-out the consent of the employees, in view of the fact that Ihave otherwise found them tainted by virtue of coercion.See: Cameron Iron r 14 'rks. Inc.. 227 NL RB 427 (1976).E. The Alleged Unlawvfidl Restcission of the Decision IoRecall James G. Fi.schr to mniplovmient, Threat.s ofReprisalThe consolidated complaints alleged that Respondent-Union in violation of Section 8(b)( l)A) of the Act, bh itsagent, Herbert Ackerman. threatened employees with dis-charge and loss of other benefits, with physical harm anding origin;al recognition I cons der theri ent:rel, distincuii , h hble , Ithatg rounld1 As avents of C(iasn as high ranking ,uperlsolt (and sinlce I oilcnl n l)eG(esu told emplosees he h;d been sent I,. collect ermpises inatul;lire andthns vas not acling On hIs oUnl. crnlploses signinig the ctrds Uild n1otregard the forenman. ai uniin and unil member as "one of ilithcnlel " See,is.sissippi Vallel Struci-ural Steei ( i. 64 NLt R 78 74. as citied in \a.,a utand Sufolk., supra at 181. and fIn. 0. hereinSince pa\ment iof the I V-A assit c lnenl i no dule, or nit l.aionl fees. .areoutside the protection oif the la)Il aprol so the requirement that ellplo)eesauthorize such deductlon. in the fa. e of the maililcn.ance of nelmherxhlipcontract tlolates Sec. 8o()1il.other reprisals; (a) if they complained that high level em-ployer supervisors were officials of Respondent Union;and (b) if they filed charges or gave testimony under theAct and if they did not withdraw charges so filed.I he consolidated complaints also allege that, in violationof Section 8(a)( ), (2), (3), and (4) and Section 8(b)(1)(A)and (2) of the Act, the Respondents, by their agents Readeand Plunkett. unlawfully rescinded an offer to recall thecharging party James G. Fischer to employment. The un-lawfulness of the decision to rescind the offer of recall wasallegedly based upon Fischer having filed charges of unfairlabor practices and given testimony under the Act.James G. Fischer testified that he was a member of Lo-cal 3's division of building maintenance (DBM) and was amember of Local 3 for 6 years. He also testified that heworked as a Welsbach employee on and off since 1969 andcommenced a period of reemployment in November 1975as a helper. a truck digger. and truckdriver. As a driver hereceived higher pay than a nondriver helper.As early as 1972. there was confrontation between Su-perintendent Reade and Fischer. At that time there was anincident whereby Fischer. then a street light cleaner and ayouth in his early 20's, wore sandals to work instead ofworkshoes in violation of Welsbach's work rules. A cleanerapparently works around broken glass. There was a directdispute in the testimony with regard to Fischer's allegedwillingness and ability to change into workshoes, whichvworkshoes were alledgedly offered by a co-employee pres-ent at the dispute, to substitute for the sandals.35In anyevent, Reade sent Fischer home and Fischer lost a day'spay. A week later, around May 26, 1972, Fischer soughtwork with a competing street lighting employer, L. K.Comstock Company and pursuant to the working arrange-ments in the industry, requested a release from Gavin, thechairman of the Union's "J" division and general foremanat Welsbach.36Gavin refused to give Fischer a release inspite of the fact that C'omstock had an opening in its tableof organization for Fischer. Fischer was unable to take thejob there as a "helper" and receive the higher wages whicha helper received as opposed to his position as a cleaner.Gavin later agreed to give him a release to a DBM divi-silon shop. but not to Comstock Electric, a "J" divisionshop. Fischer thereafter returned to work at WelsbachElectric on November 5, 1975, and thereafter, to the periodof January 20. 1976, working as a digger and truckdriver,experienced no trouble with supervision or the Union." I ischer testified that he offered to change Into workshoes offered b) ai-cirmplo ee. Reade recaliled no offer to change into workshoes. It is unnec-e-salrs to resol' e the conftlcting tesilnlon v other than to observe it as a basisfor Rcade's initial atinmus againsl filcher. no matter how well deserved Iadd the last phrase In tie. of m, clear observation that the dispute over thesand.lls uas transcended then. and now. hb an Incompatibilits in stiles of.ros>. deportmenit, nd generational "attitude'l; (I.arkson testified Ihat an employee transferring from one "I" divisioncmusplocr to .rnolher J" lie ision emploser needs the permission of his pres-errl enrploser In addition. the eiidence showus that unemplosed members ofthe I imot. at least in "J" division shops. are required to seek the assistanceof .lld are required to report to. busilne.s representatives of the U nion tonote their unempnlsment and their asdabhility of reemployment Thus. in.,rdrI rit, u.rk lst 'Ai elhach in Nvcilember I9'. Fischer sought the aid of andrctlgitred oliih Busilness Representatlie I outs Stein Stein gave him a jobslip I( ( I(xh It1 dated II I5 75) for trannmssri tn General Fi reman(i.,x i"t put Jamne. i ischer [Ito work to give him a job.517 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt or about 4 p.m., on January 20, 1976, Fischer, return-ing to Welsbach's yard and contrary to a posted Welsbachrule, drove down a street which had long been placed outof bounds 37 by Welsbach as a means of ingress intoWelsbach's property. Fischer collided with a truck on theforbidden street. Robert Reade was immediately notifiedof the accident and drove to the site. Satisfying himselfthere with the facts of Fischer's wrongdoing by virtue of aconversation with Fischer, he returned to Welsbach. By thetime Fischer returned to file an accident report, Reade hadalready prepared a discharge form for him. He told Fischerthat he was terminating him because of the accident butthat Fischer could telephone him in a couple of weeks andhe would try to get him his job back. Reade said that hehad to let him go in order to avoid setting a bad and le-nient precedent, and that the other employees would seethat punishment had been meted out for this type of con-duct. Fischer returned to the Welsbach garage the next dayand asked a co-employee to talk to Fischer's foreman(Sturgis) to see what could be done for Fischer to return towork. Thereafter, Sturgis told Fischer that there was noth-ing that could be done for him and that Fischer should callin a couple of weeks as Reade had suggested. On the sameday, Fischer called Union Representative ChristopherPlunkett and told him what had occurred. Plunkett toldhim to do what Reade had suggested, to call back in acouple of weeks.Thereafter, Fischer made several phone calls to Readeover a period of weeks regarding returning to work. In thefirst call which occurred around January 27, Reade toldhim that he had called too soon. In the second call about aweek later, Reade asked him if he had "learned his lessonyet." Fischer answered that he was not a "kid." In the thirdweek after the termination, Fischer called Reade again andReade told him that it was still too soon. In the fourthweek, when Fischer called, Reade told him to go to theUnion and give his name to Union Agent Bono for em-ployment and that Fischer would be called back to work.This testimony, regarding the conversation between Readeand Fischer wherein Reade directed Fischer to speak withBono and that Fischer would thereafter be called back towork is not contradicted.Fischer thereafter went to Bono's office and tried to seeBono and other union representatives but they were not in.He executed the necessary union employment card, notingfor the Union that he was seeking employment. In thissame fifth week of unemployment, Fischer called Reade ona daily basis for 3 or 4 days and also called Bono butneither Bono nor Reade returned his phone calls. He wastold that they were not in their offices.Fischer then called his uncle, Herbert Ackerman, and hisuncle told him not to call there again.38After a conversa-tion with his father, Fischer decided to go to the NationalLabor Relations Board. On February 23, 1976, a Monday,.in the morning, he filed the charge in Case 29-CA-487117 (omplainis of noise and danger to schoolchildren caused the local po-lice to request W\'elsbach to refrain from using that street.3' Fischer's deceased mother was Ackerman's sister. Ackerman, a longLtime union member, is a friend of Reade. Ackerman. journelannll lcoirl-cian, sometimes acts as shop stewardand 29-CB-2409. Nothing happened thereafter on thatday.On the next day, Tuesday, February 24, 1976, at orabout 6:30 p.m., the telephone rang in Fischer's home andhis wife answered, telling him that Reade was on thephone. Reade told Fischer that he would be going back towork on Thursday and that the only reason he was beingreemployed was that Reade was a good friend of Fischer'suncle, Ackerman. Reade told Fischer to see union businessagent Plunkett the next day (Wednesday) before goingback to work.39On the next day, Wednesday, February 25.I d(o not credit Reade's essentially contrary 'ersion. iRtro, despite thefact that Fischer's pretrial affidavit given (Wednesday. February 25, 1976)to the (General Counsel shortly after the time he filed the charge (February23. 1976) sass nothing of Reade telling him that he swas going back to workoin Ihursday, after meeting Business Representative Plunkett the next day.Wednesday, February 25. In Fischer's subsequent affidavit of March 2.1976, he included as part of that conversation that Reade told him that hewas going hack to work Thursdas. Thursdasy as above noted, is Welshach'sfirst day of the week for payroll purposesReade's recollection of the events were that on or about February 19 or20. 1976 about I month after Fischer had been terminated Fischer's un-cle. Ackerman. Reade's old friend. telephoned Reade and asked him to helpFischer to get reemployed. Ackerman testified that he begged Reade. Readetestified that oin Monday. February 23. he met with Business RepresentativePlunkett and asked Plunkett to send Fischer hack to work at Welsbach.Reade testified he told Plunkett he already had spoken with Welshach('hairman Minganiello to pave the was to have an employee (otherwisedischarged for cause) return to work with the ('rmpany because the em-ploiee had merely made an error in judgment Reade asked Plunkett toa;pproach Manganiello in order to make it appear that the Union was anx-lous to have Fischer return to work. I credit this testimony. Reade testified.however. that all that Plunketi would commit himself to was to have Fischersee l'lunkett first, talk to Plunkeltt and then Plunkett would speak to Man-ganiello and "we'll see what we can do" Thus Reade denies making anycomnlitnment in a phone call to I ischer other than that Fischer should seePlunkett. Reade specifically denied saying that Fischer would return towork the day after seeing Plunkett. In fact. Reade denied speaking to Fisch-er it all and testified that he could recall only speaking to Fischer's wifewherein he told her to habe Fischer see Plunkett the next day. I do notcredit Reade's testimons in this regard. especially since Plunketi, the unionhusiness representative prominently mentioned in the complaint and In thisconversation. as not called as a witness by Ltocal 3 There was no sugges-tion that he was not available. Moreover. Manganiello was not questionedon the pointI thus balanced the ominous omission from I scher's first (February 23)stlement to the Board. supra. first measuring Fischer's intelligence anddemeanor against Reade's inahilits to "recall" speaking to Fischer and thefalllule to ca;ll Plunkett as .witness. I credit lsclther I draw the inferencefroim this failure to have Plunkett testify that Plunkcti's testimony would nothase supported Reade's version. Golden State Boraling ( ompani. Inc. d h aPt7s.i-( ola Botlring (iCompani i Sacramento v. s I. R. , 414 U S 168. 174(19738: t.frrs,,n Kiludwen C(,lpanl. Inr 213 Nl RB 280 291. fn. 54(1974).Not ivrnl does Re;lde deny committing himself in any telephone conver-sation to hare Fischer return to work. but as I have noted above. he alsodenied ever having spoken to Fischer at all. Rather. he testified that in theevening of Februars 24 T auesda ) he telephoned the Fischer household butspoke onls to Fischer's wife Reade testified that he told her only to haveher husband go down and see Plunkett regarding employment. In particu-lar. Re;ade testified:I heard ir. Fi scher's testimony. that I called him. I've searched myrecollection, I don't remember calling him I spoke to Mrs. Fischer.Although in later testimony. Reade categorically denied having spoken toFischer. I was not inipressed by his testimony regarding his having searchedhis recollection and his inahilits to recall speaking to Fischer. Moreover. Inote that Reade admitted having spoken to Plunkett In an effort to haveFischer return to work at Welsbach. I find it difficult to believe that hewould have left the coinversation with Plunkett in such a state that Plunkettwould hae made the decision as to whether he would approach Manganiel-lio in an effort to get Fischer returned to , ork. It was uncontraverted thatwhen Reade told Fischer presiousls to speak to I nion Agent Bono. he saidf:ischei would he cltled back to, work after speaking to Bono. Linder the518 WELSBACH ELECTRIC CORPORATIONinstead of going to see Plunkett directly, as Reade directedin his telephone call of the previous night, Fischer went tothe National Labor Relations Board in the morning to givehis first written statement in support of the charges. He didnot go to see Plunkett until later that afternoon, and whenhe arrived at Plunkett's office, Plunkett's secretary toldthem that Plunkett was not in the office, was out for theday and that Fischer should return at 9:30 a.m., on thenext day, Thursday, February 26.On the next day, Thursday, February 26, 1976, thephone in Fischer's apartment rang at or about 8 a.m. Al-though Fischer's wife answered the phone, Fischer couldhear screaming coming through the phone. He heard hisuncle's (Ackerman) wife on the phone screaming and say-ing that Fischer should not have pressed charges at theNational Labor Relations Board. Fischer told his aunt thathe had to do something to get his job back and she toldhim that he would be lucky to get his job back in 3 years.She told him that his uncle almost had to punch Reade inthe mouth to get Reade to return Fischer to employment.4'Fischer said that he did not know that, and his aunt toldhim that his uncle was not there then but wanted to talk tohim later.Later that Thursday, February 26, morning, at or about9:30 a.m., Fischer went to see Union Agent ChristopherPlunkett as he had been directed to do the previous day byPlunkett's secretary. Plunkett was on the phone and Fisch-er, in Plunkett's office, heard Plunkett say: "I have youngFischer here now ...he did? ...he did?" When Plunketthung up the phone, he did not question Fischer about theaccident which caused Fischer his job: he did not questionFischer about his conversations with Fischer's uncle orwith Reade; and he did not give Fischer a referral slip ordiscuss reemployment with Welsbach which, according toReade, was the reason Reade had agreed with Plunkett forFischer seeing Plunkett; but he told Fischer to call his.un-cle. Fischer testified that he did not know to whom Plunk-ett was speaking on the phone and there is no evidence incircumstances of this case, especially the close relationship with Ackerman,and the Union's failure to call Plunkett as a witness, I conclude that Readetold Fischer that Fischer would return to work Thursday but thal he shouldfirst see Plunkett in order to get a referral slip from Plunkett this is thenormal hiring practice. Rather than Plunkett plating a decisive role In therecall of Fischer I conclude that Reade was using Plunkett only for perfolrm-ing a ministerial task in getting Fischer the referral slip hack to Welhach Ithus conclude that Reade actually performed on his promise to Ackermanto get Ackerman's nephew back to work and that he was doing so only as afavor to Ackerman. I also conclude that Reade's ¥uesday night IFebruars24. 1976) telephone call to Fischer suggesting that Fischer see Plunkett andthen return to work on the following Fhursda) (February 26. 1976). oc-curred, of course, before Reade knew that Fischer had filed charges with theNational Labor Relations Board. The "return receipts" of the sersice of thecharges by registered mail (G.C. Exh. l(h and l(d} ) indicate that L ocal 3,and Welsbach, did not receive copies of the charges until Thursday, Febru-arN 26. 1976.In his exhaustive brief, counsel for l.ocai 3, correctly adverts toi Fischer'sfailure to relate. in his first Board statement, Reade's telephoned statementregarding Fischer's return to work on Thursdays hut Incorrectiv asserts thatMrs Fischer testified that Reade told her that Fischer should see PlunkettIhe testimony. read as a whole, demonstrates a conversation betweenFischer and his wife rather than between Reade and Mrs Fischer notwilh-standing Mrs. Fischer's hurried testimons which. at first blush, read sepa-ratelv. indicates a discussion between her and Reade"' Hence, an additional basis for concluding that Reade did not merelytell Fischer. the night before, to see Plunkett.this record who Plunkett was speaking to. As above noted,Plunkett was not called as a witness. Complying withPlunkett's direction, Fischer left Plunkett's office andcalled his aunt in order to get Ackerman's telephone num-ber at work. He then telephoned Ackerman at work andAckerman reminded Fischer that Fischer's brother, father,and cousins were all members of Local 3, and that Acker-man played a large role in getting them into the Union andgetting them jobs. Ackerman asked Fischer what he haddone; told him he should have spoken to him first beforefiling charges; stated that Fischer would be lucky if he everworked through the Union again; and told him that heshould tear up his union card and get a job driving a cab."This is Fischer's testimony.On Monday, March 1, 1976, Ackerman telephonedFischer, inquired if he had dropped the charges and threat-ened to break every bone in his body. By letter of March 2,1976, Welsbach offered him reinstatement and on March4, he returned to his old job.Concluding Findings Regarding the FailureTo Reemploy FischerThe credited evidence is that on Monday, February 23,Fischer filed charges at the National Labor Relations41 Ackerman. as I observed him. possessed a warm temper. On the basisof this observation of Ackerman. his unsure recollection of dates and places.his loialtl to Reade and the Union, and his palpable hostility to Fischer. Ido not credit his testimony contrary lo Fischer's. In essence. Ackermandenied the above-credited testimony of Fischer including any threats ofbodily harm or other harm to Fischer The threats of bodily harm andcomment that Fischer would be lucky if he worked through the Unionagain., hile understandable in the face of Fischer's possible ingratitude. arenot legalls defensible on that ground and must be remedied as a violation ofSec. 8b)( I (A) since they were made because Fischer filed and did notwithdraw the unfair labor practice charges.Counsel for Local 3 urges that Herbert Ackerman, an occasional unionshop steward at jobs unrelated to the street lighting industry is not createda union agent thereby, thus binding Local 3 with these threats. I agree.Counsel for Local 3 also attacks the agency theory advanced by General(Counsel, flowing from Plunkett's direction to Fischer to call his uncle, onthe ground that at the time Plunkett made that statement, neither the Unionnor the Emploser had "gotten wind of the charges at the time." I do notfull) understand counsel's argument especially in the light of his suggestionthat it was sormehrw Inconsistent for Plunkett to have ans knowledge thatthe charges had been filed when the charges in fact were not received bs theI nion until Thursday. February 26. the das Fischer was in his office I seeno inconsistence in Plunkett learning of the charges from sources other thantheir being received on Thursday bh registered mail at the union hall. In-deed, it is clear, as counsel suggests. that by 8 a.m. Thursday morning,Hterhert Ackerman's wife had already known about the charges and thatAckerman himself had known about the charges through prior conversa-tions with Fischer's brother Not only does the ambiguous evidence ("Hedid' He did"') indicate that Plunkett knew of the charges while Fischer wasstanding in his office, but that issue need not be resolved. The issue iswhether, under the Reade-Plunkett arrangement for the reemployment ofFischer. Plunkett's directions to Fischer to telephone Ackerman was themeans if resolution orf the arrangement. and was an act authorized anddirected bh V'clsbach and the Union to the extent that Ackerman spoke forReade and Plunkett I conclude that Ackerman was the authorized agencyfor that resolution ' I R.B .Local 3, IBEW, 467 F.2d 1168 ICA. 2.1972).I note in addition. that even through the time of the hearing, Local 3. withknowledge of Ackerman's activitlies. never repudiated them. That Ackermanmay; have exceeded his actual authority does not affect the apparent author-it' derived froam Plunkett's direction to Fischer. '.L. R B v. Local 3, IBEW.supra: s IL RB .I.,oil 8RI5, International Brotherhood of Teamsters, (hauf-!l-rs,. r alreho)tremen and Helpers of .4merica, Independent (MontauA IronSteIel ( or !. 290 F.2d 99, 103 104 (C.A. 2. 1961).519 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard; on Tuesday, February 24, Reade told Fischer thatFischer was to return to work on Thursday, February 26,having first to visit with and get a referral slip from UnionBusiness Representative Plunkett on Wednesday, February25. Fischer gave a written statement to the Board on Wed-nesday. The evidence also shows that, in conformity withReade's direction, Fischer, on that same intervening Wed-nesday, had later attempted to see Union Agent Plunkettbut Plunkett was out. When, after the early Thursday (Feb-ruary 26) morning phone call from his aunt, Fischer actual-ly did see Plunkett on Thursday morning, Plunkett toldhim to call Ackerman, the phone call resulting in Acker-man telling Fischer that he should tear up his union cardand that he would never work through the Union again.On the following Monday, March 1, 1976, Ackerman waseven more forceful, threatening to break every bone inFischer's body after inquiring whether Fischer dropped thecharges at the National Labor Relations Board.The circumstances of this case show that when Fischervisited Plunkett on Thursday morning, having, at the veryleast, been told by Reade that Plunkett would decide afterseeing Fischer whether to send Fischer over to Welsbachfor reemployment (this is Reade's version), Plunkett neverdiscussed anything with Fischer. He discussed neither theaccident, nor Fischer's conversations with Reade, norFischer's desire to return to Welsbach. All that we have ofrecord is the statement by Plunkett into the telephone ("hedid? ...he did?") which, under all the circumstances ofthis case, indicate receipt of information that Fischer hadfiled charges. There is also no contradiction in the testi-mony that Plunkett, to whomever he was speaking, told theother person that Fischer was in the office at that time. Iam especially mindful, as above noted, that Plunkett wasnever called upon to explain the ambiguity of his conversa-tion. Under the facts of this case, it is clear that the pres-ence of Fischer in the office was pertinent to the conversa-tion and that the inference is fairly drawn that the words,"he did? ... he did?" referred to the filing of charges. I amunder no obligation to be naif, Shattuck Denn Mining Cor-poration (Iron King Branch) v. N.L.R.B., 362 F.2d 466, 470(1966) as to the use of language.When Plunkett directed Fischer to call his uncle, he es-tablished, under the circumstances of this case,Ackerman's agency to speak for the Union at least in termsof the Reade-Plunkett arrangement to reemploy Fischer.This would be true, it seems to me, even if Reade's testi-mony were credited, that Plunkett would be responsible forthe terms of reemployment. Carpenters Local Union 1260,United Brotherhood of Carpenters and Joiners of America,AFL CIO (Seizer Construction Co., Inc.), 210 NLRB 628,631 (1974), and cases cited; N.L.R.B. v. Local 3, IBEW[N.Y. Telephone Co.1, supra; N.L.R.B. v. Local 815, IBT,supra. Respondents having established the mechanism ofusing Ackerman as their agent, they can not be now heardto complain of his act even outside the scope of his authori-ty. I therefore conclude that Ackerman's threats to breakevery bone in Fischer's body made on March 1, 1976, andhis February 26 threat regarding Fischer's inability to everagain work through the Union were caused by Fischer hav-ing filed charges with the National Labor Relations Boardand having refused to withdraw them. Such threats forhaving filed charges against the Union and not withdraw-ing them, as alleged in paragraph 14 of the consolidatedcomplaint in Cases 29-CA-4871 and 29-CB-2409, clearlyrestrain and coerce Fischer's rights within the meaning ofSection 8(b)(1)(A) of the Act and I find that such threatsby Ackerman, as an agent of the Union violated Section8(b)(l)(A) of the Act. Similarly, I conclude thatAckerman's threat that Fischer would never again get a jobthrough the Union, sufficiently alleged, constituted unlaw-ful coercion and restraint in violation of Section 8(b)(l)(A).Heavy Construction Laborer's Local No. 663, AFL-CIO(Robert A. Treuner Construction Co. and Owen H. Bruknerand Associates, Inc.), 205 NLRB 455 (1973).The complaint in Cases 29-CA-4871 and 29-CB-2409also alleges that the Respondents had an agreement, orarrangement, and practice whereby Local 3 approved thereemployment of employees. The proof adduced at thehearing clearly showed the existence of such an arrange-ment and its utilization in the recall of Fischer on or aboutFebruary 24, and at previous times such as Fischer's reem-ployment through the intervention of Business Representa-tive Louis Stein, in November 1975 (G.C. Exh. 16). Thecomplaint, as amended at the hearing, also alleges that onor about February 26, 1976, Welsbach acting through Su-perintendent Reade and Local 3 acting through Vice Presi-dent Reade and Business Representative Plunkett, unlaw-fully rescinded the offer to recall Fischer which theRespondents: through Reade, had tendered to Fischer 2days before.42Having credited Fischer's version of the conversation, Iconclude that Welsbach's failure to reemploy Fischer wasbased upon Reade's and Plunkett's discovery on or beforeFebruary 26, 1976, that Fischer had filed charges againstthe Union and Welsbach. Finally, I find that Welsbachoffered Fischer reinstatement on March 4, 1976, by virtueof its March 2 letter to him.In passing, it may also be noted that Reade's testimonyand Plunkett's failure to testify also do not explain the factthat Welsbach indeed offered reinstatement to Fischer inits letter to him of March 2, 1976, without Fischer havingfirst obtained a referral slip from Plunkett, or any clear-ance from Plunkett, or Plunkett's agreement (which agree-ment would have been forwarded to Welsbach). If Reade'sexplanation were accepted, the only step which Fischerwas authorized by Reade to take was to see Plunkett. Hav-ing failed to obtain referral or clearance from Plunkett. orindeed arrive at any other understanding with Plunkett.Fischer had failed to avail himself of the first step in thevery mechanism for reinstatement which Reade had pre-scribed, since clearance from or at least conversation withPlunkett was necessary. Yet Welsbach reemployed himwithout Plunkett's intervention. Rather than accept thisversion, I accept, as above noted, the version that Readehad already arranged with Plunkett for the reinstatementor else the Welsbach letter of March 2, would have beencontrary to the preexisting arrangement between the UnionI find from the evidence that ischer. contrary to 'he General ( Counselwas not suspended but swas discharged on January 20, 1976. I also concludeIhat after Ackerman's phone call on Thursday. I ehruars 26, 1976, it vouldhave been futile for Fischer to go to Welsbach and request employmenl.520 WELSBACH ELECTRIC CORPORATIONand Welsbach with regard to the recall or reemployment ofemployees.Thus, I conclude. on the basis of my observation of thewitnesses and upon the credited evidence that, as alleged inthe complaint, on February 26, 1976, Respondents,through Reade and Plunkett, in violation of Section8(a)(1), (2), (3). and (4) and 8(b)(1)(A) and (2) of the Act,rescinded Reade's offer of reemployment of Fischer be-cause Fischer filed charges and gave testimony under theAct. W'estern Exterminator Co., supra.IV. THF EFFE(UT OF TlE UINFAIR LABOR PRACTICES ItPON(COMMER CEThe activities of Respondents set forth in section IIIabove, occurring in connection with Welsbach's operationsdescribed in section 1, above. have a close, intimate, andsubstantial relationship to trade. traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease and de-sist therefrom and that they take certain affirmative actiondesigned to effectuate the policies of the Act. Havingfound that Respondents unlawfully deprived the ChargingParty, James G. Fischer, of work for the period February26. 1976. to March 4, 1976, I shall recommend that Re-spondents make him whole and pay him for the wages helost plus interest thereon at the rate of 6 percent per an-num, together with any other rights including vacations,pensions, and similar rights of which he was deprived, in-cluding seniority. F. W. Woolworth Compan., 90 NLRB289 (1950).Having found that the deduction of the working assess-ment without written authorization therefore violates em-ployees' Section 7 rights. I shall order Respondent to ceaseand desist therefrom. In view of the lack of evidence ofcoercion in payment of the working assessment, I shall notrecommend that the working assessment, actually dueswhich go into the Union's general funds be reimbursed tothe members. International Union of Electrical. Radio andMachine Workers, Local 601, AFL CIO (WestinghouseElectric Corporation.) 180 NL.RB 1062, 1063 (1970). Itseems to me that I am not obliged to do so even in view ofthe bylaws requirement (art. X, sec. 2) that assessments,must be paid (even prior to "basic" dues) to continue anemployee's union membership in good standing. While itcould be argued that the literal language of Haven ManorHealth Related Faciliot. 226 NLRB 329 (1976), would re-quire reimbursement of the dues, including the workingassessment "dues." since employees whose membership%was originally voluntary were coerced into continuing suchmembership because of the unlawful requirement of pay-ment of the working assessment, I believe Haven Manor isdistinguishable since it involved unlawful initial recogni-tion together with a union-security clause. Here. there wasno unlawful recognition and the members, in any event,would be required to pay "dues" as a condition of employ-ment under the otherwise lawful maintenance of member-ship provision. See Painters' Local Union 585, 159 NLRB1362. 1363 (1966); International Union of Operating Engi-neers, Local 825, 173 NLRB 955, fn. 1 (1968).With regard to the LFA assessment deductions, how-ever, that is another matter. With regard to the clericalemployees, no authorizations, coerced or otherwise, wereever produced nor, were they available since, as Respon-dents conceded, they did not exist. With regard to opera-tional employees there were no written authorizations forat least the first week of the deductions commencing No-vember 19. 1975. and, thereafter, the deductions were ac-complished by virtue of written authorizations which weretainted by their being acquired through the coercion ofGavin and his foremen on behalf of the Employer and theUnion. This coercion deprived the employees, regardless oftheir union membership, of their right to pay the loan fundassessment directly to Respondent rather than have itchecked off. As a matter of law, they could refuse to paythe loan fund assessment at all and still retain their jobs.Here, there is presented only the question of reimburse-ment of deductions of LFA assessments based on no au-thorizations (administrative employees) and coerced au-thorization (operational employees). These assessmentsmust be reimbursed since there is no statutory requirement,regardless of contract. in the absence of voluntary employ-ee authorization, for payments of an assessment as a condi-tion of employment. An assessment, unlike dues and initia-tion fees, is outside the scope of the proviso of Section8(a)(3), the purpose of which is to prevent "free riders" andmay not be made a condition of employment even under alawful union-security device. Local No. 959. InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America. Independent (RCA Service Company),167 NL.RB 1041 (1967): Food Fair Stores, Inc. v. N.L.R.B.,307 F.2d 311 (C.A. 3, 1962).To be sure, there is no question that the LFA assess-ment, unlike the working assessment, is a true assessmentand not "dues." The LFA assessment does not go into thegeneral funds of Local 3 but rather into special funds avail-able for redemption at an unspecified time. Thus, the LFAassessments deducted since November 19, 1975, by Wels-bach and remitted to Local 3, shall be reimbursed jointlyand severally to employees, with interest, at the rate of 6percent per annum, Isis Plumbing & Heating Co., 138NLRB 716 (1962).43The exact number of employees andtheir names, of course, are matters to be taken up at thecompliance stage of these proceedings.Having found Reade and Gavin to be high ranking sup-ervisors of Respondent Welsbach and high ranking offi-cials of Respondent Local 3. and members, respectively ofthe JIB and the penion committee. I shall recommend thatWelsbach, by Reade and Gavin, and any other of its super-visors, cease interfering in the administration of the Union41 o the extent that Ceneral (Counsel requested that the Order directother employets subject to the "A" agreement to similarl) reimburse theLt A deductiion that request is denied No proof was adduced concerningthe circumstances surrounding ans such deductions nor. indeed. if theswcr ern ide made b other emplosers521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby permitting high ranking supervisors to serve as highunion officers, by coercing employees into signing authori-zations permitting Local 3 Loan Fund deductions or anyother Local 3 obligation from their wages; engaging in col-lective bargaining or in grievance handling on behalf ofLocal 3, whether on the JIB or the pension committee.While there is some suggestion in the record that Local 3may have caused other employers to deduct working as-sessment and LFA deductions, as above noted, there is noproof as to which employers and the circumstances sur-rounding the deductions. I shall, therefore, limit my recom-mended Order to Welsbach and Local 3.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. The Respondent-Employer, Welsbach Electric ('or-poration, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Brotherhood of Electrical Workers, Lo-cal No. 3, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent Welsbach, by permitting its high levelsupervisors and agents to serve as high officers of Respon-dent Local 3, by permitting them to coerce employees intoexecuting authorizations for the deductions from theirwages of union obligations, and by permitting them, whilethey hold high office in Respondent Local 3, to participateon behalf of Respondent Local 3 in the collective-bargain-ing process, in contract administration procedures and inthe processing of grievances, has interfered with the admin-istration of the affairs of Respondent Local 3 and with therights of employees under Section 7 of the Act and it there-by violated Section 8(a)(2) and (1) of the Act.4. Respondent Welsbach, by deducting from the wagesof its employees dues and assessments based on coercivelyobtained authorizations for such deductions, or withoutany authorizations, and by transmitting such dues and as-sessments to Respondent Local 3, thereby provided thatlabor organizations with aid, support, and assistance in vi-olation of Section 8(a)(2) and (1) of the Act; and said em-ployees, having not voluntarily authorized wage deduc-tions in writing for the loan fund assessment, and, beingunder no obligation to make any such payments by meansof wage deductions or otherwise to Respondent Local 3even under the compulsion of the contractual maintenanceof membership requirement, such deductions discrimi-nated with regard to such employees by encouraging mem-bership in Local 3 in violation of Section 8(a)(3) and (I ) ofthe Act.5. Respondent Local 3, by causing Respondent Wels-bach to deduct from the wages of its employees dues andassessments based upon coercively obtained authorizationsor upon no authorizations, no such employees having vol-untarily authorized same in writing, coerced and restrainedsuch employees in violation of Section 8(b)(l)(A) of theAct; and also caused or attempted to cause Welsbach todiscriminate against said employees, by encouraging mem-bership in Local 3, in violation of Section 8(b)(2) of theAct.6. Respondent Welsbach, on February 26, 1976, by theact of its supervisor and agent, superintendent RobertReade, in rescinding its offer to the Charging Party, JamesG. Fischer, to reemploy him because he filed unfair laborpractice charges against Respondent Welsbach and Re-spondent Local 3 with the National Labor Relation Boardand refused to withdraw them, violated Section 8(a)( 1), (3),and (4) of the Act.7. Respondent Local 3, on February 26, 1976 throughthe acts of its agents, Vice President Robert Reade, Busi-ness Representative Christopher Plunkett, and HerbertAckerman, by rescinding its offer to cause RespondentWelsbach to reemploy James G. Fischer because he filedunfair labor practice charges against Respondents Wels-bach and Local 3, restrained and coerced employees inviolation of Section 8(b)(1)(A) and caused and attemptedto cause unlawful discrimination against him in violationof Section 8(b)(2) of the Act.8. Respondent Local 3, on February 26, 1976, andMarch 1, 1976, by its agent Herbert Ackerman threateningJames Fischer with physical harm and loss of work becausehe filed unfair labor practice charges against Local 3 andWelsbach Electric Corporation; and, in late November,1975, by its agent De Gesu threatening reprisal if he didnot sign an LFA assessment deduction authorization vio-lated Section 8(b)(1)(A) of the Act.9. The aforesaid unfair labor practice are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw. and upon the entire record in this case I hereby issuethe following recommended:ORDER 44A. The Respondent, Welsbach Electric Corporation,Long Island City, New York, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interfering with the administration of InternationalBrotherhood of Electrical Workers, Local No. 3, AFL-CIO, herein called Local 3, by deducting dues or assess-ments of Local 3 from the wages of Welsbach Electric em-ployees without voluntary written authorizations thereforefrom each employee; by permitting its supervisors tocoerce employee authorizations for deductions from theirwages of dues or assessments of Local 3; by permitting itshigh ranking supervisors, Robert Reade and Harry Gavin,or any other high ranking supervisor, to serve as high offi-cers of Local 3; by permitting its high level supervisors,Robert Reade and Harry Gavin or any other high levelsupervisor, by virtue of their membership on the joint in-dustry board of the electrical industry or the pension com-mittee thereof, to engage in collective bargaining on behalf4 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions. and recommended Order herein shall. as provided in Sec102.48 of the Rules and Regulations, be adopted ho Ihe Board and becomeits findings. conclusions, and Order, and all objections thereto shall hedeemed seraied for all purposes.522 WELSBACH ELECTRIC CORPORATIONof Local 3 with Welsbach Electric Corporation, or itsagents; to participate, on behalf of Local 3, in the adminis-tration of its collective-bargaining agreement with Local 3,or in the processing of grievances as a representative ofLocal 3.(b) Encouraging membership in Local 3, or in any otherlabor organization, by refusing to reemploy any employeeor by otherwise discriminating against any employee in hiswages, hours, or other terms and conditions of employ-ment, because said employee filed charges with the Na-tional Labor Relations Board against Welsbach ElectricCorporation or Local 3 or any other employer or labororganization or because said employee is out of favor ofLocal 3 or any other labor organization.(c) Deducting, at the request of Respondent Local 3, orany other labor organization, from the wages of its employ-ees, any dues or assessments without the voluntary writtenauthorization therefore from said employee.(d) In any other manner, interfering with, restraining, orcoercing its employees in their rights to be represented incollective bargaining by individuals who have a single-minded loyalty to their interest, in the exercise of theirrights of self-organization, to form, join, or assist Local 3.International Brotherhood of Electrical Workers, AFL-CIO, or any other labor organization, to bargain collective-ly through representatives of their own choosing, and toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiringmembership of a labor organization as a condition of em-ployment, as authorized in Section 8(a)(3) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Jointly and severally with Respondent Local 3, reim-burse each employee of Welsbach Electric Corporationwho has had deducted from his wages any Local 3 LoanFund (LFA) assessment commencing on or after Novem-ber 19, 1975, plus interest at the rate of 6 percent per an-num.(b) Jointly and severally with Respondent Local 3makes James G. Fischer whole for any loss he may havesuffered because of the discrimination against him, includ-ing wages, pension, welfare and other benefits, in the man-ner set forth in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records, and reports. "contractor weekly payrollreports," and all other records necessary to analyze theamount of money due under the terms of this Order.(d) Post at its premises on 42nd Street, Queens, NewYork City, copies of the attached notice marked "Appen-dix A." 4 Copies of said notice, on forms provided by the4 In the event that this Order is enforced b. a Judgment of the i nitedStates Court of Appeals, the words in the notice reading "Posted bh Orderof the National L abor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational L.abor Relatiions Board,"Regional Director for Region 29, after being duly signedby an authorized representative of Respondent WelsbachElectric Corporation shall be posted by Welsbach ElectricCorporation immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Welsbach Electric Corporation to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Post at the same places and under the same condi-tions as set forth in paragraph. A, 2(d) above, as soon asthey are forwarded by the Regional Director for Region29. copies of the Respondent-Union attached noticemarked "Appendix B."(f) Mail to the Regional Director for Region 29 signedcopies of the attached notice marked "Appendix B" forposting by Respondent-Union Local 3, InternationalBrotherhood of Electrical Workers, AFL-CIO, at its busi-ness office and meeting halls, including all places wherenotices to members are customarily posted. Copies of saidnotice to be furnished by the Regional Director for Region29, shall, after being signed by an authorized representativeof Welsbach Electric Corporation, be forthwith returned tothe Regional Director for such posting.(g) Notify the Regional Director for Region 29 in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent-Employer has taken to comply herewith.B. The Respondent, International Brotherhood of Elec-trical Workers, Local Union No. 3, AFL-CIO, Long Is-land City, New York, its officers, agents, and representa-tives, shall:1. Cease and desist from:(a) Causing or attempting to cause Respondent-Em-ployer. Welsbach Electric Corporation, to deduct from thewages of its employees dues or assessments without Local 3having procured uncoerced written authorization there-fore.(b) Causing or permitting its officer, Robert Reade, orany other agent of Local Union No. 3, to become or toremain a member of, or to administer and execute the poli-cies and programs of, the joint industry board of the elec-trical industry as a representative appointed by Respon-dent Local No. 3, or causing or permitting its officer HarryGavin, or any other of its agents, to become or remain amember of the pension committee named by Local No. 3,while ary of the aforesaid persons are supervisors, withinthe meaning of Section 2(11) of the Act, of Respondent-Employer Welsbach Electric Corporation, or of any' otheremployer subject to the terms and conditions of the collec-tive-bargaining agreement. effective in the period July I,1974, to June 30. 1977, between Respondent Local 3 andEmployers in the Electrical Industry known as the "Agree-ment and Working Rules," or to any renewal, modificationor continuation thereof.(c) Causing or attempting to cause Respondent Wels-bach Electric Corporation, or any other employer, to dis-criminate against James G. Fischer or any other employee4" See fn 45. 4upra523 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he filed charges of unfair labor practices with theNational Labor Relations Board or failed or refused towithdraw same.(d) Coercing or restraining any employee by threateninghim with retaliation if he did not execute written authoriza-tion for deduction of loan fund assessment from his wagesor with physical injury or with discriminatory job referralor placement if he filed charges of unfair labor practiceswith the National Labor Relations Board against any em-ployer or labor organization or if he refuses to withdrawsame.(e) In any other manner, restraining, or coercing em-ployees in the exercise of their rights guaranteed by Section7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Jointly and severally with Respondent WelsbachElectric Corporation make James G. Fischer whole for anyloss he may have suffered because of the discriminationagainst him, including wages, pension, welfare, and otherbenefits, in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Jointly and severally with Respondent WelsbachElectric Corporation, reimburse each employee of Wels-bach Electric Corporation who has had deducted from hiswages any Local 3 Loan Fund Assessment (LFA) com-mencing on or after November 19, 1975 plus interest at therate of 6 percent per annum.(c) Notify Respondent Welsbach Electric Corporationto cease withholding from the wages of its employees duesor assessments payable to Local 3 until such dues or assess-ments shall have been voluntarily authorized in writing bythe individual employees from whose wages the dues andassessments, if any, or withheld and deducted.(d) Post at its business office and meeting halls, copiesof the attached notice marked "Appendix B." 47 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by an authorizedrepresentative of the Respondent Local 3, shall be postedby Respondent Local 3 immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent Union to insure said notices are notaltered, defaced or covered by any other material.(e) Post at the same places and under the same condi-tions as set forth in paragraph B, 2(d) above, as soon asthey are forwarded from the Regional Director, copies ofthe Respondent Welsbach Electric Corporation attachednotice "Appendix A." 48(f) Mail to the Regional Director for Region 29, signedcopies of the attached notices marked "Appendix B" forposting by Respondent Welsbach Electric Corporation atits premises at 42nd Street, Queens, New York, in placeswhere notices to employees are customarily posted. Copiesof the said notices to be furnished by the Regional Directorfor Region 29 shall, after being duly signed by an author-ized representative of Respondent Local Union 3, be forth-with returned to the Regional Director for such posting.(g) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent Union has taken to comply herewith.4 See fn. 45, .upra4' See fn. 45. supra524